Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 1 of 50 PageID# 81




                   EXHIBIT 1
                  Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 2 of 50 PageID# 82




                                                                   What’s in my
                                                                   baby’s food?

                                                                       A national investigation finds
                                                                     95 percent of baby foods tested
                                                                    contain toxic chemicals that lower
                                                                   babies’ IQ, including arsenic and lead
                                                               Report includes safer choices for parents, manufacturers
                                                                    and retailers seeking healthy foods for infants




                   I N PA RT N E R S H I P W IT H




Healthy Babies Bright Futures | Jane Houlihan, Research Director and Charlotte Brody, National Director | October 2019
                                        Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 3 of 50 PageID# 83

ACKNOWLEDGEMENTS                                            TABLE OF CONTENTS
Authors: Jane Houlihan, MSCE, Research Director,
and Charlotte Brody, RN, National Director, Healthy         EXECUTIVE SUMMARY.................................................................................... 1
Babies Bright Futures
                                                                Promising signs of progress must accelerate to protect babies........................................................................1
Healthy Babies Bright Futures (HBBF) would like to thank        Parents can make six safer baby food choices for 80 percent less toxic metal residue...................................2
the following people and organizations for their support:
                                                                Fifteen foods account for more than half of the risk .Rice-based foods top the list. ........................................3
A network of groups and individuals around the
country made this study possible by purchasing                  Parents, baby food companies, farmers, and FDA all have a role
cereals at their local stores: Alaska Community Action          in measurably reducing babies’ exposures.........................................................................................................3
on Toxics, Campaign for Healthier Solutions, Coming
Clean, Ecology Center, Environmental Justice Health             Recommendations..............................................................................................................................................4
Alliance, Getting Ready for Baby, Learning Disabilities
Association of America, Organizacion en California de       SUMMARY: EIGHT FINDINGS FROM NEW BABY FOOD TESTS. . ................................ 6
Lideres Campesinas, Inc., and Texas Environmental
Justice Advocacy Services (T.E.J.A.S.).                         1. Toxic heavy metals were found in nearly every baby food tested. ................................................................6

We are grateful for the guidance and review provided            2. Babies are exposed daily, with impacts to health...........................................................................................6
by Tom Neltner, Environmental Defense Fund; Maricel
                                                                3. Few safety standards exist.............................................................................................................................6
Maffini, independent consultant; Dr. Margaret Karagas,
Dartmouth; and Dr. Bruce Lanphear, Simon Fraser                 4. Recommended limits are often exceeded......................................................................................................7
University.
                                                                5. Popular baby foods estimated to pose the greatest risk are among the many foods
Special thanks to Sam Schlesinger for providing the                that lack specific limits for heavy metals. .....................................................................................................7
Spanish translations of this study and accompanying
materials.
                                                                6. Additional baby food tests by HBBF detected another neurotoxic contaminant—perchlorate. ....................8
                                                                7. Exposures and impacts add up, increasing urgency for action. ....................................................................8
The study was made possible by grants from The Leon
Lowenstein Foundation and The John Merck Fund.                  8. Actions needed by FDA and baby food companies go beyond heavy metals................................................8

The opinions expressed in this report are those of
HBBF and do not necessarily reflect the views of            WHAT PARENTS CAN DO................................................................................ 10
the supporters and reviewers listed above. HBBF is
responsible for any errors of fact or interpretation        HEALTH RISKS: THE SCIENTIFIC EVIDENCE...................................................... 13
contained in this report.
                                                                Arsenic..............................................................................................................................................................13

Report design: Winking Fish
                                                                Lead..................................................................................................................................................................13
                                                                Cadmium...........................................................................................................................................................14
© October 2019 by Healthy Babies Bright Futures
and Virginia Organizing. All rights reserved.                   Mercury.............................................................................................................................................................14


                                                            W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | I I
Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 4 of 50 PageID# 84
                SAFETY STANDARDS .. ................................................................................... 15
                     FDA’s proposed guidance for arsenic in infant rice cereal remains unfinalized
                     despite promises to complete in 2018. ...........................................................................................................15

                     FDA’s proposed guidance for arsenic in apple juice remains unfinalized
                     despite promises to complete in 2018. ...........................................................................................................16

                     Promising progress at FDA...............................................................................................................................16

                REFERENCES............................................................................................... 17

                APPENDIX A: LABORATORY TEST RESULTS FOR HEAVY METALS......................... 19

                APPENDIX B: RECENT SCIENCE ON THE IMPACT OF HEAVY METALS
                TO CHILDREN’S BRAIN DEVELOPMENT.. ........................................................... 29

                APPENDIX C: LABORATORY ANALYSIS – SUMMARY OF METHODS
                FOR HEAVY METALS TESTING........................................................................ 32

                APPENDIX D: LABORATORY TEST RESULTS FOR PERCHLORATE........................... 34

                APPENDIX E: RESULTS OF IQ ANALYSIS: 15 FOODS ACCOUNT
                FOR OVER HALF OF TOTAL IQ LOSS FROM CHILDREN’S EXPOSURES
                TO ARSENIC AND LEAD IN BABY FOOD . . ........................................................... 36

                APPENDIX F: DATA AND CALCULATIONS—AVERAGE HEAVY METALS LEVELS
                FOR HIGHER-RISK FOODS AND SAFER ALTERNATIVES....................................... 42




                W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | I I I
                                        Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 5 of 50 PageID# 85

What’s in my Baby’s Food?
Our findings show what parents, baby food companies and FDA should do
to get toxic heavy metals out of babies’ diets

EXECUTIVE SUMMARY

Parents shop for baby food                                      PROMISING SIGNS OF PROGRESS MUST
expecting the nutrition, convenience                            ACCELERATE TO PROTECT BABIES.
and baby-tested flavors of store-                                                                                                                    TEST RESULTS: 168 BABY FOODS
                                                                The government, parents and baby food companies are paying
bought brands. But nearly every                                 attention. In 2017 the U.S. Food and Drug Administration
jar, pouch and canister also offers                             charged a team of top agency scientists with “reducing                               95 percent of baby foods tested
something unexpected for a baby’s                               exposures… to the greatest extent possible” by prioritizing                          contained one or more
                                                                and modernizing FDA’s approaches (FDA 2018a,b). In early                             toxic heavy metals
mealtime—traces of heavy metals,                                2019 leading baby food companies supported by non-profit
                                                                                                                                                     1 in 4 baby foods contained all 4 toxic heavy
including arsenic and lead.                                     organizations, including HBBF, formed a new Baby Food
                                                                                                                                                     metals assessed by our testing lab,
                                                                Council that is “seeking to reduce heavy metals in the
                                                                                                                                                     including arsenic and lead.
The problem, uncovered nearly a decade ago, is far from         companies’ products to as low as reasonably achievable
solved. New tests of 168 baby foods commissioned by             using best-in-class management practices” (BFC 2019). And
Healthy Babies Bright Futures (HBBF) found toxic heavy          since 2011 public health advocates have regularly tested                             How many baby foods had multiple
metals in 95 percent of containers tested. One in four baby     baby foods and educated parents on issues ranging from                               heavy metals in a single container?
foods contained all four metals assessed by our testing         arsenic and lead in fruit juice (CR 2011,2019a) to arsenic in                        4 metals   26% of baby foods
lab—arsenic, lead, cadmium, and mercury. Even in the            infant rice cereal (HBBF 2017a, CR 2012) and heavy metals in
                                                                                                                                                     3 metals   40%
trace amounts found in food, these contaminants can alter       a range of baby foods (CR 2018, EDF 2017a, Gardener 2018).
the developing brain and erode a child’s IQ. The impacts                                                                                             2 metals   21%
add up with each meal or snack a baby eats.                     Children are better off for the efforts: Current arsenic
                                                                                                                                                     1 metal    8%
                                                                contamination levels in rice cereal and juice are 37 and 63
Fresh research continues to confirm widespread exposures        percent lower, respectively, than amounts measured a decade                          0 metals   5% (9 foods)
and troubling risks for babies, including cancer and lifelong   ago because of companies’ success in reducing metals levels
deficits in intelligence from exposures to these common         in their food ingredients to comply with draft FDA guidance.                         In how many baby foods was each
food contaminants. Despite the risks, with few exceptions       They have shifted growing and processing methods, switched                           heavy metal found?
there are no specific limits for toxic heavy metals in baby     plant varieties, and sourced from cleaner fields.
food.                                                                                                                                                Arsenic    73% of baby foods
                                                                Despite the gains, 19 of every 20 baby foods tested had                              Lead       94%
                                                                detectable levels of one or more heavy metals, according
                                                                to new tests detailed in this study. Only a dramatically                             Cadmium    75%
                                                                accelerated pace at FDA and the fruition of the new Baby                             Mercury    32%
                                                                Food Council’s pursuit of industry-wide change will be
                                                                enough to finally solve the problem.


                                                                W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1
                                    Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 6 of 50 PageID# 86
                                                       PARENTS CAN MAKE SIX SAFER                                                             at elevated levels
                                                       BABY FOOD CHOICES FOR 80 PERCENT LESS                                                  in fields polluted
WHAT’S NEW                                             TOXIC METAL RESIDUE.                                                                   by pesticides,
ABOUT THIS STUDY?                                                                                                                             contaminated
                                                       In the meantime, HBBF’s new tests help parents navigate                                fertilizer, airborne
                                                       the baby food aisle. We found that simple changes can                                  contaminants
Reports of heavy metals in baby food
                                                       significantly lower a baby’s exposures to heavy metal                                  and industrial
span nearly a decade. HBBF’s study                     contamination. Parents shopping for baby food can choose                               operations. Food
advances this work in 4 ways:                          five types of safer items, all readily available, over more                            crops uptake these
                                                       contaminated foods (see table below). The safer choices                                metals naturally.
Many brands tested: We report on tests of a            contain 80 percent less arsenic, lead and other toxic heavy                            Leafy greens and
wider variety of brands than past studies - 61         metals, on average, than the riskier picks.                                            root crops like
brands, from big names to niche brands.                                                                                                       carrots and sweet potatoes retain more than most other
                                                       Notably, parents can’t shop their way out of these                                     types of fruits and vegetables. How the food is processed
First-ever look at IQ loss for babies: We include      exposures by choosing organic foods or by switching from                               may also affect the levels. Organic standards do not
a new study HBBF commissioned from Abt                 store-bought brands to homemade purees. Heavy metals                                   address these contaminants, and foods beyond the baby
Associates to quantify for the first time the health   are naturally occurring in soil and water and are found                                food aisle are equally affected.
impacts posed by heavy metals in baby food. This
work gives first-ever estimates of the population-
wide decline in IQ from children’s exposures to        Our tests show that simple actions for 5 foods can help lower your babies’ exposures
lead and arsenic in food, from birth to 24 months      to arsenic, lead and other toxic heavy metals
of age. It also gives food-by-food rankings to
show the 15 foods commonly consumed by
                                                                                  Higher risk foods for heavy                                                                                   Toxic heavy
babies and young children that drive more
                                                                                  metal exposure                                       Safer alternative                                        metal level
than half of the risk (see Findings section of this
report).
                                                        Snacks                    Puff snacks (rice)                                   Rice-free snacks                                         93% less
Optimized actions for parents: We streamline
advice for parents to cover foods posing the            Teething                  Teething biscuits and rice rusks                     Other soothing foods for teething—                       91% less
greatest risk to babies, based on the newly             Foods                                                                          frozen banana or chilled cucumber
released IQ loss findings (Abt 2019b). This allows
parents to focus on six actions estimated to
                                                        Cereal                    Infant rice cereal                                   Other infant cereals like multi-grain                    84% less
provide the greatest benefit for babies’ brains.
                                                                                                                                       and oatmeal

New data on industrial pollutants and additive
risks: We also include new data for the industrial      Drinks                    Fruit juice                                          Tap water                                                68% less
chemical perchlorate in baby food. It adds to the
risk of IQ loss posed by heavy metals, increasing       Fruits &                  Carrots and sweet potatoes                           Variety: A variety of fruits and veggies                 Up to 73% less
the urgency for actions to lower the levels of          Veggies                                                                        that includes carrots, sweet potatoes,
neurotoxic contaminants in baby food.                                                                                                  and other choices

                                                       Source: HBBF analysis of tests of 168 baby foods by Brooks Applied Labs, Bothell Washington and FDA market basket data, 2014-2017. Exposures reductions consider
                                                       average total heavy metal levels in each food (inorganic arsenic, lead, cadmium, mercury) except for cereal, which considers inorganic arsenic only.



                                                        W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2
                                        Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 7 of 50 PageID# 87
FIFTEEN FOODS ACCOUNT FOR MORE THAN HALF                        PARENTS, BABY FOOD COMPANIES, FARMERS, AND                                           88 percent of baby foods we tested have
OF THE RISK. RICE-BASED FOODS TOP THE LIST.                     FDA ALL HAVE A ROLE IN MEASURABLY REDUCING                                           no enforceable federal safety limit for arsenic, lead
                                                                BABIES’ EXPOSURES.                                                                   and other heavy metals
Our research substantiates the widespread presence of
toxic heavy metals in baby foods found in prior studies,        A number of baby food companies are setting their own
                                                                                                                                                                                                            160




                                                                                                                                                     Number of baby foods tested for heavy metals by HBBF
almost no enforceable limits or guidelines on what’s            standards in the absence of enforceable federal limits or
allowed, and the common occurrence of arsenic and lead          guidance. As these initiatives advance, packaged baby
                                                                                                                                                                                                                   148 baby foods
in excess of recommended levels to protect children’s           foods may be increasingly likely to have lower amounts of                                                                                          No federal
health (Table 1, page 12).                                      heavy metals than homemade varieties.                                                                                                              standard
                                                                                                                                                                                                            120
                                                                                                                                                                                                                   for heavy metals
Although many foods are contaminated, a few stand out: 15       Our findings raise concerns, but on the spectrum from                                                                                              exist for these
                                                                                                                                                                                                                   HBBF-tested
foods consumed by children under 2 years of age account for     worry to action, parents can choose to act. While no                                                                                               baby foods
55 percent of the risk to babies’ brains, according to a new    amount of heavy metals is considered safe, less is better,                                                                                   80
study commissioned by HBBF and detailed in this report          and parents can lower their babies’ exposures by serving a
(see Findings section and Appendix E). These include apple      variety of foods and by following the five safer choices for                                                                                                                    20 baby foods
                                                                                                                                                                                                                                                Tested baby foods
and grape juice, oat ring cereal, macaroni and cheese, puff     baby foods provided above.                                                                                                                                                      with federal standard
snacks and 10 other foods.                                                                                                                                                                                   40
                                                                                                                                                                                                                                                or guidance for
                                                                Many factors can influence a child’s IQ, from nutrition and                                                                                                                     heavy metals
But topping the list are rice-based foods—infant rice cereal,   genetics to environmental toxins like heavy metals (e.g.,
rice dishes and rice-based snacks. These popular baby           Makharia 2016). And many sources ratchet up children’s
                                                                                                                                                                                                              0
foods are not only high in inorganic arsenic, the most toxic    exposures to heavy metals, from drinking water and old                                                                                            Includes 10 different types   Includes apple juice and
form of arsenic, but also are nearly always contaminated        plastic toys to lead in dust from chipping paint and soil                                                                                         of baby food, including       other fruit juices, Infant
                                                                                                                                                                                                                  fruits & veggies, meats and   rice cereals
with all four toxic metals. The new study, completed by the     tracked into the house. But among these factors and                                                                                               meals, snacks, and others
nationally recognized toxicology and economic research          sources, heavy metals in food constitute both a significant
firm Abt Associates, estimates that lead and arsenic in         and a solvable problem. The government, companies
rice-based foods account for one-fifth of the more than         and parents can all act — and are, in many cases, already
11 million IQ points children lose from birth to 24 months      acting — to measurably lower levels in food and to lessen
of age from all dietary sources. This concentrated risk         exposures for babies.
underscores the need for swift action from FDA and baby
food companies to reduce arsenic levels in rice-based
foods.




                                                                W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3
                                          Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 8 of 50 PageID# 88
RECOMMENDATIONS                                                  We found no evidence to suggest that any brand has
                                                                 reduced heavy metals levels in rice to amounts comparable
Baby food companies                                              to those found in other types of grains, despite at least 10
Our research shows that baby food companies need to              years of significant public attention to the issue that has
take additional steps to reduce heavy metals in their            included widespread consumer alerts and a proposed
products. This action is especially important for foods          federal action level (Consumer Reports 2012 and 2014,
posing the greatest risk to baby’s development, with             HBBF 2017, FDA 2016). Four of seven infant rice cereals
arsenic in rice topping the list, based on a new analysis        tested in this study contained inorganic arsenic in excess of
of children’s IQ loss from lead and arsenic in baby food         FDA’s action level.
detailed in this study.

To reduce arsenic levels, solutions suggested by FDA and
other experts include sourcing rice from fields with lower       FDA
arsenic levels in soil, growing it with natural soil additives   FDA should establish and finalize health-protective
that reduce arsenic uptake by the roots, growing rice            standards for heavy metals, prioritizing foods that offer
strains less prone to arsenic uptake, altering irrigation        the greatest opportunity to reduce exposure, considering
practices, preparing rice with excess water that is poured       additive effects of the multiple metals detected in foods,
off, and blending it with lower arsenic grains in multi-grain    and explicitly protecting against neurodevelopmental
products.                                                        impacts.

                                                                 FDA should implement a proactive testing program for
                                                                 heavy metals in foods consumed by babies and toddlers,
                                                                 similar to the Consumer Product Safety Commission’s
                                                                 program for children’s toys (CPSC 2019).                                             Parents
                                                                                                                                                      HBBF encourages parents to follow our simple actions
                                                                 Because inorganic arsenic in rice is a top source of                                 for five foods to lower children’s exposures to toxic heavy
                                                                 neurodevelopmental risk for children, FDA should act                                 metals, shown in the Executive Summary and in the report
                                                                 immediately to establish a health-based limit for this                               section entitled “What parents can do.” The safer choices
                                                                 chemical in infant rice cereal and other rice-based foods.                           we list contain 80 percent less arsenic, lead and other toxic
                                                                 In setting its 2016 proposed action level, the agency did                            heavy metals, on average, than the riskier foods.
                                                                 not consider IQ loss or other forms of neurological impact,
                                                                 allowed cancer risks far outside of protective limits, and
                                                                 failed to account for children who have unusually high
                                                                 exposures to arsenic in rice (HBBF 2016). Rapid action by
                                                                 FDA to set a protective level will protect children from high
                                                                 levels of arsenic in rice.




                                                                 W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 4
                                      Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 9 of 50 PageID# 89

                         BABY FOOD PURCHASED FOR THE STUDY: STORES, BRANDS, AND FOOD TYPES
                   We shipped to the testing lab 168 baby food containers, including 61
                                                          brands
                                                             Brooks Appliedand       13 diﬀerent                food       types.
              We selected 168 individual containers of 13 different food types under 61 baby food brand names. Testing for 4 toxic heavy metals—arsenic, lead, cadmium, and mercury—
                                          was performed at                  Labs in Bothell, Washington. Only 9 of 168 samples had no detected toxic metals.




     4                                                                                                                13
 toxic heavy                                                                                               types of baby food                     Puﬀs and other snacks                         Teething biscuits,                   Infant rice cereal   Infant cereal: multi-
metals tested                                                                                                                                                                                  including rice rusks                                       and non-rice grains




 168
 containers                                                                                                              Fruit                             Vegetables                      Mixed fruits & veggies                       Meat (jars)         Meals (veggies,
                                                                                                                                                                                                                                                          grains, pasta, meat
                                                                                                                                                                                                                                                               combos)

   61
 baby food
  brands                                                                          14 metropolitan areas and 15 retail chains where food were purchased:
                                    and 50 other brands
                                                                                  Supermarkets, dollarInfant formula
                                                                                                       stores,                   Apple juice
                                                                                                                baby stores, superstores             100% fruit juice                                                                Other drinks for
                                                                                                                                                                                                                                     toddlers/babies



                                                                          Gambell AK
                                                                          Shopper: Alaska Community
                                                                          Action on Toxics




  13
                                                                                     ANICA
                                                                                     Native Store           Minneapolis               Detroit                        Cincinnati                     Portland ME
                                                                                                            Shopper: Healthy Babies   Shopper:                       Shopper: Healthy Babies        Shopper: Learning Disabilities
                                                                                                            Bright Futures            Ecology Center                 Bright Futures                 Association of America



 types of                                   Portland
                                                                                                                                                                                                    Albany
                                                                                                                                                                                                    Shopper: Clean and
                                                                                                                                                                                                    Healthy New York
baby14food
                                            Shopper: Healthy Babies
       metropolitan areas                   Bright Futures
       and 17 retailers from whom
       the foods were purchased:
                                            San Diego                                                                                                                                               Washington DC
       • supermarkets                                                                                                                                                                               Shopper: Healthy Babies
                                            Shopper: Campaign for
                                                                                                                                                                                                    Bright Futures
       • dollar stores                      Healthier Solutions and
                                            Organizacion en California
       • baby stores                        de Lideres Campesinas, Inc.

       • superstores
                                                                                                                                                                                          Charlottesville VA
                                                                                          Boulder                                                                                         Shopper: Healthy Babies
                                                              Shopper: Healthy Babies Bright Futures                                                                                      Bright Futures



                                                   Online retailers                                                                                Houston
                                                                                                             Dallas
                                                                                                                                                Shopper: T.E.J.A.S
                                                                                               Shopper: Texas Environmental Justice                                               Columbia SC
                                                                                                   Advocacy Services (T.E.J.A.S.)                                                 Shopper: Learning Disabilities
                                                                                                                                                                                  Association of America:




                                                                              W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 5
                                                   DRAFT | Healthy Babies Bright Futures | Houlihan 2019
                                       Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 10 of 50 PageID# 90

SUMMARY: EIGHT FINDINGS FROM NEW BABY FOOD TESTS

HBBF and a national, volunteer network of seven other non-     2. BABIES ARE EXPOSED DAILY, WITH IMPACTS
profit organizations purchased baby food from stores in 14     TO HEALTH.
metropolitan areas across the country. We purchased foods
from 15 retail chains - supermarkets, dollar stores, baby      The four heavy metals we found in baby food have a
stores, superstores - and two online-only retailers.           unique significance: All are developmental neurotoxins
                                                               (e.g., Grandjean and Landrigan 2006, Sanders 2015). They
We commissioned a nationally recognized laboratory with        can harm a baby’s developing brain and nervous system,
expertise in heavy metal analysis, Brooks Applied Labs         both in utero and after birth, for impacts that include the
(BAL) near Seattle Washington, to test for four toxic heavy    permanent loss of intellectual capacity and behavioral
metals—arsenic, lead, cadmium and mercury—in the               problems like attention-deficit hyperactivity disorder
168 baby food containers included in this study. We also       (ADHD). All four metals are linked to IQ loss from exposures
commissioned this lab to test 25 of those foods, those with    early in life. The scientific evidence spans decades and
the highest arsenic levels, for the specific form of arsenic   continues to build: at least 23 studies published in the past
most toxic to people, inorganic arsenic.                       seven years confirm these four heavy metals’ impacts to a
                                                               child’s healthy development (Appendix B). These metals                               Baby food:
We commissioned a second laboratory, Southwest Research        are so prevalent in foods eaten by babies and toddlers that                          Cases of excessive heavy
Institute, to test 25 of those foods for an additional         every child could be exposed daily to all three of the most
neurotoxic contaminant called perchlorate, to further          common heavy metals detected in food - lead, arsenic,
                                                                                                                                                    metal contamination,
illustrate the need for standards that consider the wide       and cadmium - based on an analysis of federal surveys of                             but few safety standards
range of neurotoxins in food. Test results, analytical         children’s dietary patterns and heavy metals levels in food
methods and quality control procedures are in Appendices       (Abt 2019b).                                                                         Four of seven rice cereals tested:
A, C and D. HBBF’s analysis of test results shows:
                                                                                                                                                    Contain inorganic arsenic in excess of FDA’s
                                                                                                                                                    proposed limit of 100 ppb.
                                                               3. FEW SAFETY STANDARDS EXIST.
1. TOXIC HEAVY METALS WERE FOUND IN NEARLY                                                                                                          88 percent of foods tested:
EVERY BABY FOOD TESTED.                                        For 88 percent of baby foods tested by HBBF—148 of 168
                                                                                                                                                    Lack any federal standards or guidance on
                                                               baby foods—FDA has failed to set enforceable limits or issue
                                                                                                                                                    maximum safe levels of toxic heavy metals like
Ninety-five percent of baby foods tested were contaminated     guidance on maximum safe amounts. In 2016 FDA proposed
                                                                                                                                                    arsenic and lead.
with one or more of four toxic heavy metals—arsenic, lead,     limiting inorganic arsenic in infant rice cereal to 100 ppb
cadmium and mercury. All but nine of 168 baby foods            (FDA 2016). Inorganic arsenic exceeded this amount in four
contained at least one metal; most contained more than         of the seven infant rice cereals tested by HBBF (Appendix A).
one. One in four foods had detectable levels of all four       FDA has also proposed limiting inorganic arsenic in apple
metals, in the same baby food container. We tested a wider     juice and has issued guidance for limiting lead in fruit juice,
range of foods than FDA includes in their annual market        but has failed to set specific limits for metals in any other
basket studies, but our results are consistent with the        type of baby food (FDA 2013,2014).
agencies’ findings. In 2017 FDA detected one or more of
these four metals in 33 of 39 types of baby food tested (FDA
2019c).



                                                               W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 6
                                       Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 11 of 50 PageID# 91
4. RECOMMENDED LIMITS ARE OFTEN EXCEEDED.                       Results of IQ analysis: 15 foods account for 55% of total IQ loss from children’s dietary exposures
                                                                to arsenic and lead in baby food
Arsenic exceeded FDA’s guidance level in four of seven
infant rice cereals tested. In the absence of protective                                                                                     Percent of total harm (fraction of
                                                                                                                                             total IQ points lost for children under           Primary toxic metal
federal standards for other baby foods, public health
                                                                  Food consumed by child age 0 - 24 months                                   2, from lead and arsenic in food)                 of concern
organizations have recommended limits and urged their
adoption by companies and FDA. Eighty-three percent              Rice dishes, including with beans & veggies                                 10.0%                                             Arsenic
of baby foods tested had more lead than the 1-ppb limit          Milk, whole*                                                                8.4%                                              Arsenic
endorsed by public health advocates (EDF 2017). Recent
                                                                 Rice, white and brown                                                       7.0%                                              Arsenic
FDA tests also found heavy metals in baby food above
safe limits, including maximum allowable amounts for             Apple juice                                                                 6.1%                                              Arsenic
children established by the European Food Safety Authority       Infant formula*                                                             5.3%                                              Lead
and the U.S. Agency for Toxic Substances and Disease             Fruit juice blend (100% juice)                                              4.1%                                              Arsenic
Registry (Spungen 2019). Table 1 (page 12) shows other
exceedances.                                                     Infant rice cereal                                                          2.7%                                              Arsenic
                                                                 Grape juice                                                                 2.0%                                              Lead and arsenic
                                                                 Cheerios and other oat ring cereals                                         1.6%                                              Arsenic
5. POPULAR BABY FOODS ESTIMATED TO POSE
                                                                 Sweet potato (baby food)                                                    1.6%                                              Lead and arsenic
THE GREATEST RISK ARE AMONG THE MANY FOODS
THAT LACK SPECIFIC LIMITS FOR HEAVY METALS.                      Soft cereal bars and oatmeal cookies                                        1.4%                                              Arsenic
                                                                 Macaroni and cheese                                                         1.4%                                              Lead and arsenic
HBBF commissioned a new analysis from Abt Associates,
                                                                 Puffs and teething biscuits                                                 1.3%                                              Lead and arsenic
a nationally recognized toxicology and economic research
group, to accompany our laboratory tests. The work               Bottled drinking water                                                      1.2%                                              Arsenic
included an assessment of IQ loss attributed to lead and         Fruit yogurt                                                                1.2%                                              Lead
arsenic in baby food and provided food-by-food rankings
                                                                *Note: Milk and infant formula appear on the list not because of high metals levels — arsenic and lead concentrations are relatively low in both compared to some other
to show which foods are driving the bulk of the risk. Abt’s     types of baby food, according to HBBF and FDA tests — but because American children drink so much of them. These are nutritious foods, and there is no action needed
analysis estimates that children age 0 to 24 months lose        by parents to change what they serve their children.
more than 11 million IQ points from exposure to arsenic         Source: HBBF-commissioned analysis of federal data in national surveys of food contamination and consumption (see Appendix E and Abt 2019b for details).
and lead in food. Just 15 foods consumed by these children
account for 55 percent of the total estimated IQ loss. Heavy
metals in 10 of these foods are unregulated, lacking any FDA    by parents to change what they serve their children. But                               Two results stand out from the IQ analysis. First, during
guidance or regulation to limit the levels. Abt’s analysis is   FDA action to set limits in milk and formula for arsenic and                           the first two years of life, American children lose four times
described in Appendix E. The analysis considers all foods       lead—and cadmium as well, which is often detected—would                                more IQ points from arsenic contamination in food than
consumed by children under 2, from store-bought and             create benefits extending to millions of children.                                     from lead contamination. Second, rice-based foods—
homemade foods for babies to the wider range of packaged                                                                                               including infant rice cereal, rice dishes and rice-based
and homemade foods that toddlers eat.                           Similarly, bottled water appears on the list not because high                          snacks—contribute nearly one-fifth of the total estimated
                                                                metals levels are common, but because so many children                                 IQ loss. These results show a crucial need for swift action
Milk and infant formula appear on the list of 15 foods          drink it. Bottled water is no safer than filtered tap water and                        from FDA and baby food companies to dramatically reduce
not because of high metals levels—arsenic and lead              generates plastic waste that is easily avoided by choosing                             arsenic levels in rice-based foods.
concentrations are relatively low in both compared to some      tap water.
other types of baby food, according to HBBF and FDA tests—
but because American children drink so much of them.
These are nutritious foods, and there is no action needed


                                                                W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 7
                                        Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 12 of 50 PageID# 92
6. ADDITIONAL BABY FOOD TESTS BY                                                                                                                      yet available to assess the IQ drop expected with each
HBBF DETECTED ANOTHER NEUROTOXIC                                                                                                                      successive exposure for a child. Those data are urgently
CONTAMINANT—PERCHLORATE.
                                                                      New tests by HBBF find                                                          needed. And other neurotoxic pollutants in food would add
                                                                      perchlorate contamination                                                       to the cumulative impacts, each time a child eats.
HBBF’s tests uncovered one additional neurotoxin in food. We          in 19 of 25 baby foods
sent new containers of 25 of the foods tested for heavy metals                                                                                        For parents, the answer is not switching to homemade
to a separate laboratory, to be analyzed for a neurotoxic             Number of baby foods with perchlorate, of total                                 purees instead of store-bought baby foods. Federal data
pollutant called perchlorate. The lab detected it in 19 of 25         tested (and maximum level found):                                               shows that baby food sometimes has higher levels and
foods tested (Appendix D and SWRI 2019). All 19 foods with                                                                                            sometimes lower levels of heavy metals, compared to
detectable perchlorate also contained heavy metals, and 12            Infant rice cereal:             2 of 5 - 7.1 ppb                                comparable fresh or processed foods purchased outside
contained all four heavy metals included in our tests.                Other infant cereals:           9 of 9 - 7.8 ppb                                the baby food aisle. For example, peaches and green
                                                                                                                                                      beans from the baby food aisle are less likely to contain
                                                                      Infant formula:                 2 of 3 - 11.4 ppb
Perchlorate disrupts thyroid functions crucial to brain                                                                                               detectable levels of lead than canned versions of these
development and has been linked to IQ loss among                      Fruits & vegetables:            4 of 4 - 19.8 ppb                               foods, while carrot and sweet potato baby foods have
children born to mothers with thyroid dysfunction, who                Snacks:                         2 of 4 - 4.6 ppb                                higher lead detection rates than their peeled, fresh
are more vulnerable to perchlorate toxicity (Taylor 2014).                                                                                            counterparts (EDF 2019b).
It is a rocket fuel component used since the Cold War. In             See Appendix D for details. “ppb” = parts per billion, or micrograms
2005 FDA approved its use as an antistatic in plastic food            per kilogram.                                                                   In most cases it’s not the amount of a particular
packaging, and in 2016 expanded the approval to cover dry                                                                                             contaminant in baby food that causes concern. Our tests
food handling equipment. Perchlorate is also a degradation                                                                                            show that most metals are at low levels and by themselves
product of hypochlorite used to disinfect food processing                                                                                             in any given food raise little concern. It’s babies’ daily
equipment. Levels in children’s food increased dramatically      a wide range of breakfast cereals, grains and beans are                              exposures to the many neurotoxins in baby foods that
from 2005 to 2012 (Abt 2016, EDF 2017b).                         contaminated with the pesticide glyphosate (Roundup).                                drive the urgency for action. When FDA and baby food
                                                                 All of these pollutants and pesticides are neurotoxic                                companies address one contaminant in one type of food,
Our tests did not find the high spikes seen previously (EDF      or linked to babies being born small (from mothers’                                  children benefit. But truly protecting children necessitates
2017b), but our results suggest a prevalence that could pose     exposures), with resulting risks for lower IQ and other                              addressing the many contaminants that collectively harm a
risks during pregnancy and infancy. The results support          neurological or behavioral impacts (e.g., Flensborg-                                 child’s healthy development. HBBF supports the FDA’s and
the need for FDA to ban all food uses, especially given that     Madsen 2017, Parvez 2018, Gillam 2017, FOE 2019, EWG                                 baby food companies’ efforts to continually lower the levels
perchlorate adds to neurodevelopmental risks already             2019 and 2020, CSFPP 2017).                                                          of heavy metals and other neurotoxic contaminants in all
imposed by the heavy metal contamination in baby food.                                                                                                baby foods. Specific recommendations include:



                                                                 8. ACTIONS NEEDED BY FDA AND BABY FOOD                                               FDA:
7. EXPOSURES AND IMPACTS ADD UP,                                 COMPANIES GO BEYOND HEAVY METALS.                                                    HBBF agrees with the mission of FDA’s Toxic Elements
INCREASING URGENCY FOR ACTION.                                                                                                                        Working Group to reduce exposures to the greatest extent
                                                                 Exposures and impacts add up. The new analysis of                                    possible. We urge the agency to:
Heavy metals and perchlorate are not the only food               children’s IQ loss (Abt 2019b) provides a starting point
contaminants raising the specter of IQ loss and other            for understanding these combined impacts. It considers                               •   Set health-protective standards for heavy metals,
neurodevelopmental deficits for babies. Among recent             one health impact—IQ loss—associated with 2 metals in                                    prioritizing foods that offer FDA the greatest opportunity
examples, apples and spinach are often tainted with              food, arsenic and lead. Mercury in baby food would also                                  to reduce exposure, considering additive effects of
organophosphate pesticides, cheeses including mac                contribute to IQ loss, and preliminary data suggests that                                the multiple metals detected in foods, and explicitly
‘n’ cheese powder contain phthalate plasticizers, and            cadmium would as well; for these metals, data were not                                   protecting against neurodevelopmental impacts.




                                                                 W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 8
                                         Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 13 of 50 PageID# 93
•   Strengthen and finalize standards for arsenic in apple      Baby food companies:                                                                 the Environmental Defense Fund. All companies that
    juice and infant rice cereal, and expand the range of       HBBF is a member of the Baby Food Council and supports its                           source ingredients, manage the upstream supply chain,
    foods covered. HBBF supports recommendations for            goal to reduce heavy metals in baby food to levels as low as                         and nationally market foods for children six to 24 months
    a 3-ppb inorganic arsenic standard and 1-ppb lead           reasonably achievable. Other companies can join this effort,                         of age in the United States are welcome to participate
    standard that apply to all fruit juice, and a health-       as described below from the organization’s charter:                                  in the Council. Since its creation, Healthy Babies Bright
    protective standard for arsenic in infant rice cereal and                                                                                        Futures has joined the Council as a member and the
    all other rice-based foods.                                 The Baby Food Council is a group of infant and toddler                               American Academy of Pediatrics and the Food and Drug
                                                                food companies, supported by key stakeholders, seeking                               Administration have agreed to serve as technical advisors
•   Implement a proactive testing program for heavy metals      to reduce heavy metals in the companies’ products to                                 to the effort. For more information, contact Randy Worobo
    in foods consumed by babies and toddlers, similar to        as low as reasonably achievable usage best-in-class                                  of Cornell University at rww8@cornell.edu.
    the Consumer Product Safety Commission’s program for        management practices. The Council was created in
    children’s toys (CPSC 2019).                                January 2019 in partnership with Cornell University and                                                         – The Baby Food Council, 2019

•   Ensure lead is not present in food contact materials
    where it could get into food.

•   Establish a goal of no measurable amounts of cadmium,
    lead, mercury, and inorganic arsenic in baby and                     HBBF urges all baby food companies to establish
    children’s food, in recognition of the absence of a known
    safe level of exposure, and work with manufacturers to               a goal of no measurable amounts of cadmium,
    achieve steady progress.
                                                                         lead, mercury, and inorganic arsenic in baby and
                                                                         children’s food, in recognition of the absence of a
                                                                         known safe level of exposure, and to achieve steady
                                                                         progress toward that goal.




                                                                W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 9
                                       Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 14 of 50 PageID# 94
                                                                                                                                                          0          20         40     60       80      100

WHAT PARENTS CAN DO                                                                                                                                       ➊ SNACKS

THE SAFER FOOD CHOICES OUTLINED HERE HAVE 80 PERCENT LOWER HEAVY METAL LEVELS,                                                                                Puﬀ snacks (rice)
ON AVERAGE, THAN THE HIGHER RISK FOODS.                                                                                                                       98 ppb Rice cereal
                                                                                                                                                              Infant
                                                                                                                                                              85 ppb
An abundance of online advice instructs parents on ways to reduce children’s exposures to heavy metals in foods. HBBF has
streamlined those tips down to simple actions that cover five foods posing high risks to babies’ neurological development,
based on Abt’s new analysis (Abt 2019b). This allows parents to focus on changes that are estimated to provide the greatest                                     Rice-free             93% less
benefit for babies’ brains.                                                                                                                                     baby  snacks
                                                                                                                                                                     Other Infant
                                                                                                                                                                7.1 ppb               toxicless
                                                                                                                                                                                      84%   heavy metals
                                                                                                                                                                     Cereals
Note: For each pair of foods shown, concentrations shown and the comparative term “less toxic metals” is based on the average                                        14 ppb           Arsenic (inorganic)
of the sum of four metals (inorganic arsenic, lead, cadmium and mercury) for the available samples of each food, unless noted
                                                                                                                                                          0          20         40     60       80      100
otherwise. Averages were computed using data from the current study combined with data from FDA’s market basket study (the
                                                                                                                                                          0          20         40     60       80      100
Total Diet Study, FDA 2014-2017). The abbreviation “ppb” refers to parts per billion.
                                                                                                                                                          ➋ TEETHING FOODS
➊      Puffs and other snacks made with rice flour
       contain arsenic, lead and cadmium at relatively high
levels compared to other baby foods. Parents can reduce
                                                                   ➋     Teething biscuits and rice rusks often contain
                                                                         arsenic, lead, and cadmium. They also lack
                                                                   nutrients and can cause tooth decay. Doctors and
                                                                                                                                                              Infant Rice
                                                                                                                                                              Teething    cereal
                                                                                                                                                                        biscuits
                                                                                                                                                              85rice
                                                                                                                                                              &   ppbrusks
children’s exposures by choosing rice-free packaged snacks         dentists recommend other solutions for baby teething                                        Puﬀ snacks (rice)
                                                                                                                                                              64
                                                                                                                                                               98 ppb
                                                                                                                                                                  ppb
instead, which have 93 percent less toxic metal residues,          pain (Colgate 2020, AAP 2020). Options include a frozen
on average. Multi-grain snacks that include rice would also        banana, a peeled and chilled cucumber, a clean, cold
have lower levels than snacks containing rice as the only          wet washcloth or spoon. Healthcare professionals advise
                                                                                                                                                                Other  soothing
                                                                                                                                                                    Other Infant
grain. Other alternatives come from Consumer Reports,              parents to stay with their baby to watch for any choking.                                                          84% less
                                                                                                                                                                                           less
which recommends snacks that are rich in nutrients and
                                                                                                                                                                foods for
                                                                                                                                                                    Cereals           91%
                                                                                                                                                                Rice-free             Arsenic
                                                                                                                                                                teething
                                                                                                                                                                baby14snacks
                                                                                                                                                                       ppb            toxic less
                                                                                                                                                                                      93%      (inorganic)
                                                                                                                                                                                             heavy   metals
low in metals, and that can be prepared and served to be
appropriate for young children (such as soft-cooked, diced
or mashed): apples, applesauce (unsweetened), bananas,
                                                                   ➌      Infant rice cereal is the top source of arsenic in
                                                                          infant’s diets. HBBF’s 2017 study of infant cereals
                                                                   found that non-rice and multi-grain varieties on grocery
                                                                                                                                                                6.0 ppb
                                                                                                                                                                7.1 ppb               toxic heavy metals
                                                                                                                                                          0          20         40     60       80      100
                                                                                                                                                          0          20         40     60       80      100
barley with diced vegetables, beans, cheese, grapes (cut           shelves nationwide—including oatmeal, corn, barley,
                                                                                                                                                          0          20         40     60       80      100
lengthwise), hard-boiled eggs, peaches, and yogurt (CR             quinoa, and others—contain 84 percent less inorganic
2018). A caveat for non-rice snacks—HBBF tests showed              arsenic than leading brands of infant rice cereal, on average.
lower metals levels in non-rice snacks, including crackers,        Federal data shows 64 percent less total heavy metals,
                                                                                                                                                          ➌ CEREAL                                                 Carr
                                                                                                                                                              Teething biscuits
                                                                                                                                                              Fruit                                                28 p
bars and yogurt snacks, but federal data shows relatively          on average, in infant non-rice cereals compared to rice                                    & riceJuice
                                                                                                                                                                     rusks
high arsenic in a popular snack we did not test: oat ring          varieties. The alternates include reliable and affordable                                  8.2 ppb
                                                                                                                                                              64 ppb
cereals like Cheerios (FDA 2019c). We recommend avoiding           choices for parents seeking to reduce infants’ exposures to                                Infant Rice cereal
                                                                                                                                                              85 ppb                                               Swe
this choice for snacks.                                            arsenic (HBBF 2017a).
                                                                                                                                                                                                                   19 p
                                                                                                                                                                 Other soothing
                                                                                                                                                              Tapfoods
                                                                                                                                                                   Water for          91% less
                                                                                                                                                                                      68%
   Rice is a leading source of arsenic exposure for young children. Parents can serve other grains like oats, wheat and                                       2.6teething
                                                                                                                                                                  ppb                                              Othe
                                                                                                                                                                                      toxic heavy metals
   barley instead of rice to help cut their family’s exposures. Cooking rice in extra water that is poured off before serving                                 (typical)Other Infant
                                                                                                                                                                 6.0 ppb                                           Vegg
                                                                                                                                                                                      84% less
   can cut the arsenic levels by up to 60 percent, according to FDA studies (FDA 2016). The lowest arsenic levels are found                                            Cereals                                     7.4 pp
                                                                                                                                                                       14 ppb         Arsenic (inorganic)
   in basmati rice grown in California, India, and Pakistan. White rice has less arsenic than brown rice. Rice from Arkansas,
                                                                                                                                                          0          20
                                                                                                                                                                     2          40
                                                                                                                                                                                4      60
                                                                                                                                                                                       6        80
                                                                                                                                                                                                8       100
                                                                                                                                                                                                        10     0
   Louisiana, Texas, or simply “U.S.” has the highest levels, according to testing by Consumer Reports (CR 2014).
                                                                                                                                                          0           20        40     60       80       100

                                                                                                                                                                                                                   Carr
                                                                   W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 0       Fruit Juice                                          28 p
                                                                                                                                                              8.2 ppb
                 6.0 ppb
 )
                                                    Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 15 of 50 PageID# 95
           0          20           40         60        80        100
     100
           ➍ DRINKS
                                                                              ➍       Apple, pear, grape and other fruit juices contain
                                                                                      traces of lead and arsenic. Levels aren’t as high as in
                                                                               some other
                                                                             Carrot   (Babyfoods,
                                                                                              Food)but toddlers drink juice often, so it’s a
               Fruit Juice                                                   28top
                                                                                 ppbexposure source. Tap water is a better drink for thirsty
               8.2 ppb                                                         toddlers. Another alternative is whole or pureed fruits
                                                                               (like applesauce), which offer more fiber and nutrients than
                                                                             Sweet
                                                                               juice. Potato    (BabyAcademy
                                                                                      The American    Food) of Pediatrics warns parents
                                                                             19ofppb
                                                                                  juice’s high caloric and sugar content. It advises no fruit
               Tap Water                                                       juice for children under 1 year of age, and half a cup or less
                                             68% less
               2.6 ppb                                                         daily for children under 3. AAP recommends that if fruit
                                             toxic heavy metals             Other Fruits &                   Up to 73% less
               (typical)                                                       juice is(Baby
                                                                            Veggies     given, Food)
                                                                                               it should be offered as part of a meal, not
                                                                                                             toxic heavy metals
etals                                                                       7.4diluted
                                                                                 ppb with water and sipped over time, because of tooth
                                                                               decay risks (AAP 2017b, Heyman 2017).
           0              2        4          6         8         10    0            5           10           15           20            25           30

     100

           ➎ FRUITS & VEGGIES                                                 ➎     Carrots and sweet potatoes are a great source of
                                                                                    Vitamin A and other nutrients your baby needs. But
                                                                              they also contain higher levels of lead and cadmium than
               Carrot (Baby Food)                                             other fruits and vegetables, on average. Yet they are an
               28 ppb
                                                                              important part of a child’s diet, and a common baby food
                                                                              ingredient. Variety is the solution: parents can serve these
                                                                              vegetables along with other fruits and vegetables during the
               Sweet Potato (Baby Food)
               19 ppb                                                         week, for benefits without the excess risk.



etals          Other Fruits &                Up to 73% less
               Veggies (Baby Food)           toxic heavy metals
               7.4 ppb

     10    0          5       10        15         20        25    30




                                                                              W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 1
                                                                                                                                 Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 16 of 50 PageID# 96
Table 1: Three take-aways:
Our research substantiated the widespread presence of four toxic heavy metals in baby foods, almost no enforceable federal standards to limit what’s
allowed, and the common occurrence of arsenic and lead in excess of recommended levels to protect children’s health.


What did                                                    1. Widespread detections of toxic heavy metals
                                                    95 percent of baby foods tested were contaminated with one or more toxic heavy metals,
                                                                                                                                                                                            2. Few enforceable limits for baby food
                                                                                                                                                                                            For 10 of 13 baby food types tested, there is no FDA guidance
                                                                                                                                                                                                                                                                                                                          3. Gaps in protecting babies’ health
                                                                                                                                                                                                                                                                                                 83% of baby foods tested had more lead than the 1-ppb limit endorsed by public health advocates.
our tests of 168                                              including arsenic and lead. No food type was free of contamination.                                                                        on safe limits for toxic heavy metals.                                                               Arsenic exceeded FDA’s guidance level in 4 of 7 infant rice cereals tested.
                                                                          Our tests found four toxic heavy metals in baby food                                                    Has FDA issued a safe limit for toxic heavy metals in the baby foods we tested?                                                  Did our test results exceed recommended safe limits for baby food?
baby foods find?                                                                             ( = detected)                                                                                  Limits endorsed by health organizations are also shown.                                                                               ( = safe level exceeded in HBBF tests)
                                                        Arsenic                        Lead                      Cadmium                        Mercury                 Arsenic (inorganic)                    Lead                        Cadmium                     Mercury                         Arsenic                           Lead                         Cadmium                  Mercury
               Puffs and other snacks                                                                                                                                             No                             No                            No                         No
                                                    19 of 21 foods                21 of 21 foods               19 of 21 foods                14 of 21 foods                                                1 ppb (EDF)                                                                             No limit exists             All 21 foods exceed 1               No limit exists
                                                                                                                                                                                                                                                                                                                                      ppb limit.
                     Teething biscuits,                                                                                                                                           No                             No                            No                         No
                   including rice rusks             10 of 10 foods                10 of 10 foods               10 of 10 foods                10 of 10 foods                                                1 ppb (EDF)                                                                             No limit exists             All 10 foods exceed 1               No limit exists
                                                                                                                                                                                                                                                                                                                                     ppb limit.
                          Infant formula                                                                                                                                          No                             No                            No                         No
                                                  8 of 13 containers           13 of 13 containers           8 of 13 containers            1 of 13 containers                                              1 ppb (EDF)                                                                             No limit exists              12 of 13 containers                No limit exists
                                                                                                                                                                                                                                                                                                                                exceed 1 ppb limit.
                       Infant rice cereal                                                                                                                                   Yes - limits:                        No                            No                         No
                                                     7 of 7 cereals               7 of 7 cereals                7 of 7 cereals               7 of 7 cereals               100 ppb (FDA)                    1 ppb (EDF)                                                                          7 cereals tested. 4            All 7 cereals exceed 1              No limit exists
                                                                                                                                                                          25 ppb (HBBF)                                                                                                         exceed FDA limit. 7                   ppb limit.
                                                                                                                                                                                                                                                                                                exceed HBBF limit.
                 Infant cereal - multi &                                                                                                                                          No                             No                            No                         No
                 single non-rice grains            11 of 11 cereals              10 of 11 cereals             11 of 11 cereals              2 of 11 cereals                                                1 ppb (EDF)                                                                             No limit exists            9 of 11 cereals exceed 1             No limit exists
                                                                                                                                                                                                                                                                                                                                     ppb limit.
               Meals (veggies, grains,                                                                                                                                            No                             No                            No                         No
                pasta, meat combos)                  7 of 10 foods                10 of 10 foods               10 of 10 foods                2 of 10 foods                                                 1 ppb (EDF)                                                                             No limit exists             All 10 meals exceed 1               No limit exists
                                                                                                                                                                                                                                                                                                                                      ppb limit.                                          No limit has been set
                                  Veggies                                                                                                                                         No                             No                            No                         No                                                                                                              for mercury in baby
                                                                                                                                                                                                                                                                                                                                                                                           food, but levels are
                                                 25 of 38 containers           38 of 38 containers          34 of 38 containers            9 of 38 containers                                              1 ppb (EDF)                                                                             No limit exists              33 of 38 containers                No limit exists          low compared to
                                                                                                                                                                                                                                                                                                                                exceed 1 ppb limit.                                        amounts in canned
                                     Fruits                                                                                                                                       No                             No                            No                         No                                                                                                                 tuna and other
                                                                                                                                                                                                                                                                                                                                                                                                seafood.
                                                  8 of 16 containers           10 of 16 containers           5 of 16 containers            3 of 16 containers                                              1 ppb (EDF)                                                                             No limit exists               8 of 16 containers                No limit exists
                                                                                                                                                                                                                                                                                                                                exceed 1 ppb limit.
             Mixed fruits and veggies                                                                                                                                             No                             No                            No                         No
                                                 10 of 14 containers           14 of 14 containers          12 of 14 containers            3 of 14 containers                                              1 ppb (EDF)                                                                             No limit exists              11 of 14 containers                No limit exists
                                                                                                                                                                                                                                                                                                                                exceed 1 ppb limit.
                              Meat (jars)                                                                                                                                         No                             No                            No                         No
                                                       1 of 6 jars                  5 of 6 jars                   1 of 6 jars                  1 of 6 jars                                                 1 ppb (EDF)                                                                             No limit exists            2 of 6 jars exceed 1 ppb             No limit exists
                                                                                                                                                                                                                                                                                                                                        limit.
                              Apple juice                                                                       None found                    None found                    Yes - limits:                  Yes - limits:                       No                         No                                                                                              «
                                                      3 of 4 juices                4 of 4 juices                0 of 4 juices                 0 of 4 juices                10 ppb (FDA)                   50 ppb (FDA)                     1 ppb (CR)                                        4 juices tested. 0 exceed       4 juices tested. 0 exceed        4 juices tested. 0 exceed
                                                                                                                                                                            3 ppb (CR)                    1 ppb (AAP)                                                                          FDA’s 10 ppb limit. 2           FDA’s 50 ppb limit. 1                 1 ppb limit.
                                                                                                                                                                                                                                                                                               exceed a 3 ppb limit.            exceeds 1 ppb limit.
       Juice - 100% fruit, non-apple                                                                                                          None found                          No                       Yes - limits:                       No                         No                                                                                              «
                                                      4 of 5 juices                4 of 5 juices                2 of 5 juices                 0 of 5 juices                  3 ppb (CR)                   50 ppb (FDA)                     1 ppb (CR)                                        5 juices tested. 2 exceed       5 juices tested. 0 exceed        5 juices tested. 0 exceed
                                                                                                                                                                                                          1 ppb (AAP)                                                                               3 ppb limit.               FDA’s 50 ppb limit. 3                 1 ppb limit.
                                                                                                                                                                                                                                                                                                                                 exceed AAP limit.
                      Other drinks for                                                                                                        None found                           No                           No                  No                                    No
                   babies and toddlers               3 of 5 drinks                 4 of 5 drinks                2 of 5 drinks                 0 of 5 drinks           W h a t 's i n m y B a b y 's Fo o d ?1 ppb
                                                                                                                                                                                                               | h(EDF)
                                                                                                                                                                                                                   ealthybabyfood.org | 12                                                         No limit exists             2 of 5 drinks exceed 1              No limit exists
                                                                                                                                                                                                                                                                                                                                      ppb limit.

Information on safety standards and recommended limits can be found in these references: FDA – 100 ppb arsenic in infant rice cereal (FDA 2016); HBBF (Healthy Babies Bright Futures) – 25 ppb arsenic in infant rice cereal (HBBF 2017a,b); FDA – 10 ppb arsenic in apple juice (FDA 2013); CR (Consumer Reports) – 3 ppb arsenic in apple and other fruit juice (CR 2019a,b);
FDA – 50 ppb limit for lead in fruit juice (FDA 2004); CR and EDF (Environmental Defense Fund) – endorsement of AAP (American Academy of Pediatrics) 1-ppb lead-in-water limit to apply to fruit juice (CR 2019a,b; AAP 2017a); EDF – goal of 1 ppb for lead in baby food (EDF 2017a).




                                                                                                                                                                      W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 2
                                      Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 17 of 50 PageID# 97

HEALTH RISKS: THE SCIENTIFIC EVIDENCE

Fresh research continues to confirm widespread exposures     ARSENIC                                                                                levels cause lower academic achievement, attention
and troubling risks for babies exposed to the four heavy                                                                                            deficits and behavior problems. No safe level of exposure
metals included in this study, including at least 23 peer-   Arsenic widely contaminates food and drinking water from                               has been identified.
reviewed studies published in the past seven years           its long-time use as a pesticide and an additive in animal
revealing IQ loss, attention deficits, and other learning    feed, from its release at mining and industrial operations,                            Evidence of lead’s toxicity spans decades. Among recent
and behavioral impacts among children who are exposed        and from natural sources. Arsenic causes bladder, lung                                 studies are two that included 80,000 Detroit and Chicago
through food and other sources (Appendix B). Three of the    and skin cancer and also harms the developing brain and                                school children, 3rd grade through middle school, whose
metals, arsenic, lead and cadmium, are also potent human     nervous system. But arsenic also targets the developing                                standardized math and reading tests were correlated to
carcinogens.                                                 brain. In the peer-reviewed scientific literature, at least 13                         their blood lead levels measured at birth or early childhood.
                                                             studies link arsenic to IQ loss for children exposed in utero or                       “Early childhood lead exposure is associated with poorer
Widespread exposure to toxic heavy metals shifts the         during the first few years of life (Rodriguez-Barranco 2013).                          achievement… even at very low blood lead levels,” concluded
population-wide IQ curve down. It nudges more children                                                                                              one of the research teams (Zhang 2013, Evens 2015).
into special education, and ratchets down the IQ of the      Among evidence supporting arsenic’s ability to harm the
most creative and intellectually gifted children. For an     brain is a 2014 assessment of nearly 300 third to fifth graders                        Lead widely contaminates food from its long-time use as
individual child, the harm appears to be permanent (e.g.,    in Maine, finding an average loss of 5-6 IQ points among                               a pesticide, its presence in food processing equipment (in
Grandjean and Landrigan 2014, Wasserman 2007 and 2016,       those who drank well water contaminated with arsenic at or                             older brass, bronze, plastic, and coated materials), and
Hamadani 2011).                                              above 5 parts per billion. This level is common in some parts                          its presence at elevated levels in soil, either natural or
                                                             of the U.S. and is lower than the legal limit in public water                          accumulated from industrial pollution. In October 2018
Instead of overt poisoning, the low, daily exposures         supplies (10 parts per billion) (Wasserman 2014). Studies                              FDA cut in half its maximum daily intake limit for lead in
children face from heavy metals in food and other sources    find lasting impacts when children are exposed to arsenic                              children’s food. An estimated 2.2 million children six years
create “subclinical decrements in brain function” with       early in life, including persistent IQ deficits in children two                        or younger exceed the new intake limit (EDF 2019a).
impacts on a global scale. Scientists write that the         years after their polluted drinking water was replaced,
exposures “diminish quality of life, reduce academic         cognitive deficits among school-age children exposed
achievement, and disturb behaviour, with profound            early in life, and neurological problems in adults who were
consequences for the welfare and productivity of entire      exposed to arsenic-poisoned milk as infants (Wasserman                                    Beyond Food:
societies” (Grandjean and Landrigan 2014).                   2007 and 2016, Hamadani 2011, Tanaka 2010). There is no
                                                             evidence that the harm caused by arsenic is reversible.
                                                                                                                                                       Other sources of lead exposure
                                                                                                                                                       For many children the biggest source of lead
                                                                                                                                                       exposure is not food, but lead paint in homes built
                                                             LEAD                                                                                      before 1978. Lead from chipping and peeling paint
                                                                                                                                                       builds up in house dust and sticks to children’s
                                                             Over the past 40 years lead has been restricted in children’s                             hands. It also flakes off of a home’s exterior to
                                                             toys and phased out of gasoline, pesticides, paint, and food                              contaminate soil in the yard.
                                                             contact surfaces, including lead solder from cans. But lead
                                                             that lingers in homes, soil, and water remains a festering                                To learn if you have lead paint, have your home
                                                             problem. The toxic metal continues to contaminate the                                     inspected by a licensed lead inspector. You can also
                                                             blood of nearly every child tested. Although exposures are                                use a simple test kit sold at many hardware stores.
                                                             lower now than in the past, lead-induced brain damage still                               Learn more: https://www.epa.gov/lead/protect-
                                                             accounts for an estimated 23 million IQ points lost among                                 your-family-exposures-lead
                                                             children under five (Bellinger 2012). Even very low exposure


                                                             W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 3
                                         Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 18 of 50 PageID# 98
CADMIUM                                                            MERCURY

Cadmium is a heavy metal linked to neurotoxicity and               Mercury is a global pollutant released from coal-fired
cancer, and to kidney, bone and heart damage. It has many          power plants, mining operations and other sources. It
industrial uses and is a common contaminant in food and            contaminates the biosphere and the food chain. Seafood
the environment. It lacks the name recognition of arsenic          is the dominant source of mercury exposure for children
and lead, but may deserve an equal share of attention from         and adults. It contains a particularly toxic form of mercury
parents, companies, and regulators, since it also displays a       called methylmercury that increases risk for cardiovascular
troubling ability to cause harm at low levels of exposure.         disease for adults and poor performance on tests of vision,
                                                                   intelligence, and memory for children exposed in utero.
A 2015 review of recent scientific literature identified 16
studies on the neurotoxic impacts of cadmium on children.          Evidence that the developing brain is particularly sensitive
Among these is research by Harvard scientists reporting a          to mercury extends back decades, covering two mass
tripling of risk for learning disabilities and special education   poisonings and major longitudinal studies of lower
among children with higher cadmium exposures, at levels            exposures from seafood, among other research (NAS
common among U.S. children and previously thought to be            2000). Recently, scientists found a four-fold higher risk
safe (Ciesielski 2012).                                            for IQ scores under 80, the clinical cut-off for borderline
                                                                   intellectual disability, among school-age children exposed
A 2019 study by FDA found that cadmium in food exceeds             to high levels of mercury in utero (Jacobsen 2015).
amounts safe for children: In its 2014-2016 market basket
tests, FDA detected cadmium in 65 percent of nearly 3000           Although mercury was detected in 32 percent of the 168
food samples tested, and estimated that children’s average         baby foods tested in this study, levels were far lower than
exposures exceed safe limits established by both the               typical amounts in tuna and other seafood. FDA and EPA’s
European Food Safety Authority and the U.S. Agency for Toxic       joint advisory gives safer seafood choices for pregnant
Substances and Disease Registry (Spungen 2019).                    women and young children (EPA and FDA 2019). A number
                                                                   of NGOs have published more conservative advice to
                                                                   protect women who eat seafood frequently (EWG 2014,
                                                                   MBASW 2020). Mercury levels in canned tuna exceed
                                                                   the legal limit under California’s Proposition 65, but an
                                                                   attempt to require the law’s mandated warnings on canned
                                                                   tuna failed in 2006 when an appeals court found that the
                                                                   California law was preempted by the FDA/EPA seafood
                                                                   advisory (Kone 2006).




                                                                   W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 4
                                        Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 19 of 50 PageID# 99

SAFETY STANDARDS

The four toxic metals covered in this study—
                                                                 FDA also tests a variety of foods on store shelves in their                            FDA’S PROPOSED GUIDANCE FOR ARSENIC
arsenic, lead, cadmium and mercury—were                          Total Diet Study market basket program, focusing on foods                              IN INFANT RICE CEREAL REMAINS UNFINALIZED
regulated decades ago in sources as wide-                        that are commonly eaten or likely to have high levels of                               DESPITE PROMISES TO COMPLETE IN 2018.
ranging as drinking water, gasoline and                          metals (FDA 2019c). FDA’s compliance program conducts
                                                                 occasional testing programs that target select, high-risk                              FDA’s 2016 proposed limit for inorganic arsenic in infant rice
children’s toys.
                                                                 foods. These data have helped FDA prioritize its work to                               cereal—its 100 parts-per-billion “action level”—falls short of
                                                                 reduce heavy metals levels in baby food.                                               what is needed to protect children. In proposing the level,
Regulations have also eliminated lead from food contact                                                                                                 FDA did not consider IQ loss or other forms of neurological
surfaces, including lead solder from food cans (Bolger           In 2016 FDA proposed limiting inorganic arsenic in infant                              impact, allowed cancer risks far outside of protective limits,
1996). But they remain without an enforceable limit or           rice cereal to 100 ppb (FDA 2016). Inorganic arsenic                                   and failed to account for children who have unusually high
guideline in nearly every type of baby food, despite being       exceeded this amount in four of the seven infant rice cereals                          exposures to arsenic in rice (HBBF 2016, HBBF 2017a).
widely acknowledged as toxic during a child’s development        tested by HBBF.
and prevalent in popular baby and toddler foods.                                                                                                        And if the agency finalizes the action level, it will serve only as
                                                                 FDA has also proposed limiting inorganic arsenic in apple                              guidance to the infant cereal industry, not as a standard that
All four metals are neurotoxic. Three—arsenic, lead and          juice and has issued guidance for limiting lead in fruit juice                         FDA is required to enforce. Instead, FDA can choose whether
mercury—have been shown to permanently reduce                    (FDA 2004, 2013), but has failed to set limits for metals in                           or not to enforce an action level, at its own discretion.
children’s IQ. Three are also human carcinogens, arsenic,        any other type of baby food.
cadmium and lead.                                                                                                                                       HBBF has advocated that FDA finalize a more protective
                                                                 Despite FDA’s many areas of authority and its recent                                   standard that protects against neurological harm during
FDA can use its testing programs, recall authority, and          emphasis on reducing exposures to heavy metals, for 88                                 development and that applies to all rice-based foods eaten
guidance to industry, among other tools, to characterize         percent of baby foods tested by HBBF—148 of 168 baby                                   by babies and pregnant women. HBBF has also called on
and control heavy metal levels in food. The agency tests         foods—FDA has failed to set enforceable limits or issue                                cereal companies to reduce levels to 25 ppb, an amount
a fraction of imported food in their Import Program,             guidance on maximum safe amounts.                                                      typical of levels in multi-grain cereals (HBBF 2017a,b).
prioritizing food likely to pose risks to consumers, including
those with high heavy metals levels. Federal law gives           And none of the agency’s existing guidance considers the                               Altogether, six of 30 rice-based baby foods tested by HBBF
FDA the authority to require a recall of food it deems to        additive neurological impacts of multiple metals in baby                               contained inorganic arsenic above the 100-ppb limit
be adulterated, that “bears or contains any poisonous or         food.                                                                                  proposed for infant rice cereal—four infant rice cereals and
deleterious substance which may render it injurious to                                                                                                  two puff snacks (Appendix A).
health,” including heavy metals. In the past three years
FDA has issued recalls for eight foods with excessive lead
or arsenic, none of which were baby foods (FDA 2019d). In
September 2019 the agency issued an import alert for lead
and arsenic in grape and pear juice concentrates, advising
their inspectors to target these products for testing (FDA
2019e).




                                                                 W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 5
                                        Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 20 of 50 PageID# 100
FDA’S PROPOSED GUIDANCE FOR ARSENIC                              PROMISING PROGRESS AT FDA
IN APPLE JUICE REMAINS UNFINALIZED DESPITE
PROMISES TO COMPLETE IN 2018.                                    In April 2017 FDA’s Center for Food Safety and Applied
                                                                 Nutrition (CFSAN) announced it had established a Toxic
In 2013 FDA proposed limiting inorganic arsenic in apple         Elements Working Group to modernize safety standards
juice to 10 ppb, the federal government’s standard for           for the toxic metal mixtures Americans are exposed to,
arsenic in drinking water (FDA 2013). This limit still has not   including in food. The working group is charged with
been finalized. Consumer Reports, a long-time advocate           charged with “achiev[ing] the public health goal of reducing
for reducing toxic metals in food, has argued for a more         exposure… to the greatest extent possible” (FDA 2017,
protective limit of 3 ppb, and for inclusion of other high-      2018a,b).
arsenic juices, like grape and pear juice (CR 2019a,b).
                                                                 Although FDA has not yet introduced new standards as a
Arsenic in juice exceeded CR’s recommended limit of 3 ppb        result of the initiative, it has made progress. It has lowered
in two of nine juices tested by HBBF, a white grape juice and    the maximum allowed daily lead intake for children from
an apple juice.                                                  6 to 3 micrograms per day (ug/day) and set a cap of 12.5
                                                                 ug/day for women who are pregnant or nursing. These
FDA has also issued guidance to limit lead in fruit juice        new “Interim Reference Levels” are a critical first step for
(FDA 2004). This level, 50 ppb, is 3.3 times higher than the     lowering allowable lead levels in food (FDA 2019b). FDA
federal drinking-water action level, 10 times more than the      has also launched new research to understand children’s
FDA’s bottled-water standard, and 50 times higher than the       exposures to combinations of metals, and the impacts of
American Academy of Pediatrics’ recommended lead-in-             these mixtures on the developing brain and nervous system
water limit for school drinking fountains.                       (e.g., Spungen 2019). The agency missed its commitment
                                                                 to finalize the arsenic guidelines for infant rice cereal and
Experts at Consumer Reports and the Environmental                apple juice by the end of 2018.
Defense Fund back a far lower limit, arguing for a 1-ppb
cap to match the American Academy of Pediatrics’                 Heavy metal mixtures like those found in baby food
recommended maximum for lead in school drinking                  pose risks to the developing brain. Setting protective,
fountains (CR 2019a,b; AAP 2017).                                health-based limits for these contaminants presents an
                                                                 opportunity to make a significant difference in children’s
While none of the fruit juices tested by HBBF topped FDA’s       health.
50-ppb limit, four of nine juices contained more lead than
the recommended 1 ppb cap, with a maximum of over 11
ppb in a white grape juice marketed for toddlers. At these
levels, the many children who regularly drink juice are
getting too much lead. Eighty percent of American families
with toddlers and babies serve juice to children. Three-
quarters of those families serve it daily; their children face
the highest risks (CR 2019b).




                                                                 W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 6
                                                  Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 21 of 50 PageID# 101

REFERENCES
Abt E, Spungen J, Pouillot R, Gamalo-Siebers M, Wirtz M. 2016. Update             CR 2019b (Consumer Reports). Letter from Jean Halloran, CR’s Director                  EWG 2020 (Environmental Working Group). Glyphosate: The cancer-causing
on dietary intake of perchlorate and iodine from U.S. food and drug               of Food Policy Initiatives and James E. Rogers, Ph.D., CR’s Director of                chemical found in children’s cereal. https://www.ewg.org/key-issues/toxics/
administration’s total diet study: 2008-2012. J Expo Sci Environ Epidemiol.       Food Safety Research and Testing, to The Honorable Scott Gottlieb, M.D.,               glyphosate.AAP 2020 (American Academy of Pediatrics). A Pediatric Guide
2018 Jan;28(1):21-30. doi: 10.1038/jes.2016.78. Epub 2016 Dec 14.                 Commissioner, U.S. Food and Drug Administration. January 30 2019. http://              to Children’s Oral Health. https://www.aap.org/en-us/advocacy-and-policy/
                                                                                  article.images.consumerreports.org/prod/content/dam/CRO%20Images%20                    aap-health-initiatives/Oral-Health/Documents/OralHealthFCpagesF2_2_1.
Abt 2019a (Abt Associates). Results of NHANES/TDS Lead Analysis using             2019/Health/01January/Consumer%20Reports%20Letter%20to%20FDA%20                        pdf.
Xue et al. (2010) Method (revised). Study commissioned by Environmental           on%20Heavy%20Metals%20in%20Juices%201-30-19.
Defense Fund (EDF). EDF summary: http://blogs.edf.org/health/2018/10/25/                                                                                                 EWG 2019 (Environmental Working Group). Glyphosate Contamination
fda-reduces-limit-lead-childrens-food/. Abt summary: http://blogs.edf.org/        CR 2018 (Consumer Reports). Heavy Metals in Baby Food: What You Need                   in Food Goes Far Beyond Oat Products. https://www.ewg.org/news-and-
health/files/2019/01/Abt-Lead-in-Food-Exposure-Analysis-FDA-TDS-2014-             to Know. Consumer Reports’ testing shows concerning levels of arsenic,                 analysis/2019/02/glyphosate-contamination-food-goes-far-beyond-oat-
2016-Xue-LOD-revised-1-7-19.pdf/.                                                 cadmium, and lead in many popular baby and toddler foods. https://www.                 products.
                                                                                  consumerreports.org/food-safety/heavy-metals-in-baby-food/.
Abt 2019b (Abt Associates). Results of NHANES/TDS Analysis of IQ loss                                                                                                    EWG 2014 (Environmental Working Group). EWG’s Consumer Guide to
analysis from children’s exposures to lead and arsenic in baby food. Study        CR 2014 (Consumer Reports). How much arsenic is in your rice? Consumer                 Seafood. https://www.ewg.org/research/ewgs-good-seafood-guide.
commissioned by Healthy Babies Bright Futures.                                    Reports’ new data and guidelines are important for everyone but especially
                                                                                  for gluten avoiders. Consumer Reports Magazine, Nov 2014. https://www.                 FDA 2019a (U.S. Food and Drug Administration). Arsenic in Food and Dietary
AAP 2020 (American Academy of Pediatrics). A pediatric guide to children’s        consumerreports.org/cro/magazine/2015/01/how-much-arsenic-is-in-                       Supplements. https://www.fda.gov/food/metals/arsenic-food-and-dietary-
oral health. Flip chart. https://www.aap.org/en-us/advocacy-and-policy/aap-       yourrice/index.htm.                                                                    supplements.
health-initiatives/Oral-Health/Documents/OralHealthFCpagesF2_2_1.pdf.
                                                                                  CR 2012 (Consumer Reports). Arsenic in your food: Our findings show a real             FDA 2019b (U.S. Food and Drug Administration). Lead in Food, Foodwares,
AAP 2017a (American Academy of Pediatrics). Council on Environmental              need for federal standards for this toxin. Consumer Reports Magazine, Nov              and Dietary Supplements. FDA Monitoring and Testing of Lead in Food,
Health. Prevention of Childhood Lead Toxicity. Pediatrics. 2017 Aug;140(2).       2012. https://www.consumerreports.org/cro/magazine/2012/11/arsenic-                    including Dietary Supplements and Foodwares. https://www.fda.gov/food/
http://pediatrics.aappublications.org/content/140/2/e20171490.long.               inyour-food/index.htm.                                                                 metals/lead-food-foodwares-and-dietary-supplements.

AAP 2017b (American Academy of Pediatrics). Bright Futures: Promoting             CR 2011 (Consumer Reports). Consumer Reports tests juices for arsenic and              FDA 2019c (U.S. Food and Drug Administration). Total Diet Study. Center for
Healthy Nutrition. Hagan JF, Shaw JS, Duncan PM, eds. https://brightfutures.      lead. Nov 30 2011. https://www.consumerreports.org/cro/news/2011/11/                   Food Safety and Nutrition. https://www.fda.gov/food/science-research-food/
aap.org/Bright%20Futures%20Documents/BF4_HealthyNutrition.pdf.                    consumer-reports-tests-juices-for-arsenic-and-lead/index.htm.                          total-diet-study.

Bellinger DC 2012. A strategy for comparing the contributions of                  CSFPP 2017 (Coalition for Safer Food Processing and Packaging). Testing                FDA 2019d (U.S. Food and Drug Administration). Recalls, Market Withdrawals,
environmental chemicals and other risk factors to neurodevelopment of             Finds Industrial Chemical Phthalates in Cheese. https://kleanupkraft.org/              & Safety Alerts. https://www.fda.gov/safety/recalls-market-withdrawals-
children. Environ Health Perspect 2012; 120: 501–07.                              data-summary.pdf.                                                                      safety-alerts.

BFC 2019 (Baby Food Council). Baby Food Council website. www.                     EDF 2019a (Environmental Defense Fund). Too much cadmium and lead in                   FDA 2019e (U.S. Food and Drug Administration). Import Alert 20-05. Detention
babyfoodcouncil.org.                                                              kids’ food according to estimates by FDA. May 7 2019. http://blogs.edf.org/            Without Physical Examination and Surveillance of Fruit Juices and Fruit Juice
                                                                                  health/2019/05/07/cadmium-and-lead-kids-food-fda-study/.                               Concentrates Due to Heavy Metal Contamination. https://www.accessdata.
Bolger PM, Yess NJ, Gunderson EL, Troxell TC, Carrington CD.                                                                                                             fda.gov/cms_ia/importalert_56.html.
1996. Identification and reduction of sources of dietary lead in the              EDF 2019b (Environmental Defense Fund). Latest federal data on lead in food
United States. Food Additives & Contaminants. 13:1, 53-60, DOI:                   suggests progress made in 2016 was fleeting. Author: Tom Neltner. http://              FDA 2018a (U.S. Food and Drug Administration). Statement by Dr. Susan
10.1080/02652039609374380.                                                        blogs.edf.org/health/2019/10/03/latest-federal-data-lead-food-progress-                Mayne on FDA efforts to reduce consumer exposure to arsenic in rice. April 17
                                                                                  fleeting/.                                                                             2018. https://www.fda.gov/news-events/press-announcements/statement-
Ciesielski T, Weuve J, Bellinger DC, Schwartz J, Lanphear B, Wright RO.                                                                                                  dr-susan-mayne-fda-efforts-reduce-consumer-exposure-arsenic-rice.
Cadmium exposure and neurodevelopmental outcomes in U.S. children.                EDF 2017a (Environmental Defense Fund). Lead in food: A hidden health
Environ Health Perspect. 2012 May;120(5):758-63. doi: 10.1289/ehp.1104152.        threat. FDA and industry can and must do better. June 15, 2017. https://www.           FDA 2018b (U.S. Food and Drug Administration). What FDA is Doing to
                                                                                  edf.org/health/lead-food-hidden-health-threat.                                         Protect Consumers from Toxic Metals in Foods. https://www.fda.gov/food/
Colgate 2020. Teething biscuits to soothe your baby? https://www.colgate.                                                                                                conversations-experts-food-topics/what-fda-doing-protect-consumers-toxic-
com/en-us/oral-health/life-stages/infant-kids/teething-biscuits-to-soothe-        EDF 2017b (Environmental Defense Fund). FDA finds more perchlorate in                  metals-foods.
your-baby-1116.                                                                   more food, especially bologna, salami and rice cereal. http://blogs.edf.org/
                                                                                  health/2017/01/09/fda-finds-more-perchlorate-in-more-food/.                            FDA 2018c (U.S. Food and Drug Administration). International Cooperation
CPSC 2019 (Consumer Product Safety Commission). Testing and certification.                                                                                               on Food Safety. https://www.fda.gov/food/international-interagency-
What requirements apply to my product? https://www.cpsc.gov/Business--            EPA and FDA 2019 (U.S. Environmental Protection Agency and U.S. Food and               coordination/international-cooperation-food-safety.
Manufacturing/Testing-Certification/.                                             Drug Administration). EPA-FDA Advice about Eating Fish and Shellfish. July
                                                                                  2019. https://www.epa.gov/fish-tech/epa-fda-advice-about-eating-fish-and-              FDA 2017 (U.S. Food and Drug Administration). Constituent Update: FDA
CR 2019a (Consumer Reports). Arsenic and Lead Are in Your Fruit Juice: What       shellfish.                                                                             Working to Protect Consumers from Toxic Metals in Foods. https://www.fda.
You Need to Know. CR finds concerning levels of heavy metals in almost half                                                                                              gov/food/cfsan-constituent-updates/fda-working-protect-consumers-toxic-
of tested juices. Here’s how to protect yourself and your family. January 2019.   Evens A, Hryhorczuk D, Lanphear BP, Rankin KM, Lewis DA, Forst L, Rosenberg            metals-foods.
https://www.consumerreports.org/food-safety/arsenic-and-lead-are-in-your-         D. 2015. The impact of low-level lead toxicity on school performance among
fruit-juice-what-you-need-to-know/.                                               children in the Chicago Public Schools: a population-based retrospective               FDA 2016 (U.S. Food and Drug Administration). FDA proposes limit for
                                                                                  cohort study. Environ Health. 2015 Apr 7;14:21. doi: 10.1186/s12940-015-               inorganic arsenic in infant rice cereal. FDA news release. April 1, 2016. https://
                                                                                  0008-9.                                                                                www.fda.gov/news-events/press-announcements/fda-proposes-limit-
                                                                                                                                                                         inorganic-arsenic-infant-rice-cereal.



                                                                                  W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 7
                                                 Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 22 of 50 PageID# 102
FDA 2013 (U.S. Food and Drug Administration). Draft Guidance for Industry:        HBBF et al. 2016 (Healthy Babies Bright Futures). Comments on the FDA’s                Spungen JH 2019. Children’s exposures to lead and cadmium: FDA total diet
Action Level for Arsenic in Apple Juice. Docket Number: FDA-2012-D-0322.          Proposed Action Level for Arsenic in Infant Rice Cereal. Docket: Inorganic             study 2014-16, Food Additives & Contaminants: Part A, 36:6, 893-903, DOI:
July 2013. https://www.fda.gov/regulatory-information/search-fda-guidance-        Arsenic in Rice Cereals for Infants: Action Level; Draft Guidance for Industry;        10.1080/19440049.2019.1595170.
documents/draft-guidance-industry-action-level-arsenic-apple-juice.               Supporting Document for Action Level for Inorganic Arsenic in Rice Cereals
                                                                                  for Infants; Arsenic in Rice and Rice Products Risk Assessment: Report;                SWRI 2019 (Southwest Research Institute). LC/MS/MS Analysis for
FDA 2004 (U.S. Food and Drug Administration). Guidance for Industry: Juice        Availability. Docket No. FDA-2016-D-1099. July 19 2016.                                Perchlorate. Available at www.healthybabyfood.org.
Hazard Analysis Critical Control Point Hazards and Controls Guidance, First
Edition. Docket Number: FDA-2013-S-0610. March 2004. https://www.fda.gov/         Heyman MB, Abrams SA. 2017. Fruit Juice in Infants, Children, and                      Tanaka H, Tsukuma H, Oshima A. Long-term prospective study of 6104
regulatory-information/search-fda-guidance-documents/guidance-industry-           Adolescents: Current Recommendations. American Academy of Pediatrics.                  survivors of arsenic poisoning during infancy due to contaminated milk
juice-hazard-analysis-critical-control-point-hazards-and-controls-guidance-       Section on Gastroenterology, Hepatology, and Nutrition, Committee                      powder in 1955. J Epidemiol 2010; 20: 439–4.
first.                                                                            on Nutrition. Pediatrics. 2017 Jun;139(6). pii: e20170967. doi: 10.1542/
                                                                                  peds.2017-0967.                                                                        Taylor, PN et al. 2014. Maternal perchlorate levels in women with borderline
Flensborg-Madsen T, Mortensen EL. 2017. Birth Weight and Intelligence in                                                                                                 thyroid function during pregnancy and the cognitive development of
Young Adulthood and Midlife. Pediatrics. June 2017, Vol 139 / Issue 6.            Jacobson JL, Muckle G, Ayotte P, Dewailly É, Jacobson SW. 2015. Relation of            their offspring: data from the Controlled Antenatal Thyroid Study. J Clin
                                                                                  prenatal methylmercury exposure from environmental sources to childhood                Endocrinol Metab. (http://www.ncbi.nlm.nih.gov/pubmed/25057878) 99, no.
FOE 2019 (Friends of the Earth). Toxic Secret. Pesticides Uncovered In Store      IQ. Environ Health Perspect 123:827–833; http://dx.doi.org/10.1289/                    11 (Nov 2014): 4291-8.
Brand Cereal, Beans, Produce. https://foe.org/food-testing-results/.              ehp.1408554.
                                                                                                                                                                         Wasserman GA, Liu X, Parvez F, Factor-Litvak P, Kline J, Siddique AB,
Gardener H, Bowen J, Callan SP. Lead and cadmium contamination in a large         Kone M 2006. Warning on tuna cans is rejected. Los Angeles Times. May 13               Shahriar H, Uddin MN, van Geen A, Mey JL, Balac O, Graziano JH. 2016.
sample of United States infant formulas and baby foods. Sci Total Environ.        2006. https://www.latimes.com/archives/la-xpm-2006-may-13-me-tuna13-                   Child Intelligence and Reductions in Water Arsenic and Manganese: A
2019 Feb 15;651(Pt 1):822-827. doi: 10.1016/j.scitotenv.2018.09.026.              story.html.                                                                            Two-Year Follow-up Study in Bangladesh. Environ Health Perspect. 2016
                                                                                                                                                                         Jul;124(7):1114-20.
Gillam C. 2017. Moms Exposed To Monsanto Weed Killer Means Bad                    Makharia A, Nagarajan A, Mishra A, Peddisetty S, Chahal D, and Singh Y. Effect
Outcomes For Babies. Huffington Post. April 4 2017. https://www.huffpost.         of environmental factors on intelligence quotient of children. Ind Psychiatry          Wasserman GA, Liu X, Loiacono NJ, Kline J, Factor-Litvak P, van Geen A, Mey
com/entry/moms-exposed-to-monsanto-weed-killer-means-bad-                         J. 2016 Jul-Dec; 25(2): 189–194.                                                       JL, Levy D, Abramson R, Schwartz A, Graziano JH. 2014. A cross-sectional
outcomes_b_58e3f715e4b02ef7e0e6e172.                                                                                                                                     study of well water arsenic and child IQ in Maine schoolchildren. Environ
                                                                                  MBASW 2020 (Monterey Bay Aquarium Seafood Watch). Seafood                              Health. 2014 Apr 1;13(1):23.
Grandjean P, Landrigan PJ. 2014. Neurobehavioural effects of developmental        Recommendations. https://www.seafoodwatch.org/seafood-
toxicity. Lancet Neurol. 2014 Mar;13(3):330-8.                                    recommendations.                                                                       Wasserman GA, Liu X, Parvez F, et al. 2007. Water arsenic exposure and
                                                                                                                                                                         intellectual function in 6-year-old children in Araihazar, Bangladesh. Environ
Grandjean P and Landrigan PJ. 2006. Developmental neurotoxicity of                NAS 2000 (National Academy of Sciences). Toxicological Effects of                      Health Perspect 2007; 115: 285–89.
industrial chemicals. Lancet. 2006 Dec 16;368(9553):2167-78.                      Methylmercury. National Research Council. National Academy Press,
                                                                                  Washington DC.                                                                         Wasserman GA, Liu X, Parvez F, Ahsan H, Factor-Litvak P, van Geen A,
Hamadani JD, Tofail F, Nermell B, et al. 2011. Critical windows of exposure for                                                                                          Slavkovich V, LoIacono NJ, Cheng Z, Hussain I, Momotaj H, Graziano JH.2004.
arsenic-associated impairment of cognitive function in pre-school girls and       Parvez S, Gerona RR, Proctor C, Friesen M, Ashby JL, Reiter JL, Lui Z,                 Water arsenic exposure and children’s intellectual function in Araihazar,
boys: a population-based cohort study. Int J Epidemiol 2011; 40: 1593–604.        Winchester PD. 2018. Glyphosate exposure in pregnancy and shortened                    Bangladesh. Environmental Health Perspectives, 2004 Sep;112(13):1329-33.
                                                                                  gestational length: a prospective Indiana birth cohort study. Environ Health.
HBBF 2017a (Healthy Babies Bright Futures). Arsenic in 9 Brands of                2018; 17: 23.                                                                          Zhang N, Baker WH, Tufts M, Raymond RE, Salihu H, Elliott MR. 2013. Early
Infant Cereal. A national survey of arsenic contamination in 105 cereals                                                                                                 Childhood Lead Exposure and Academic Achievement: Evidence From Detroit
from leading brands. Including best choices for parents, manufacturers            Rodríguez-Barranco M, Lacasaña M, Aguilar-Garduño C, Alguacil J, Gil F,             Public Schools, 2008–2010. Am J Public Health. 2013 Mar; 103(3): e72–e77.
and retailers seeking healthy options for infants. December 2017. www.            González-Alzaga B, Rojas-García A. 2013. Association of arsenic, cadmium
healthybabycereal.org.                                                            and manganese exposure with neurodevelopment and behavioural disorders
                                                                                  in children: a systematic review and meta-analysis. Sci Total Environ. 2013
HBBF 2017b (Healthy Babies Bright Futures). Change.org petition: Tell             Jun 1;454-455:562-77.
Gerber: Get the Arsenic Out of Babies’ Cereal!. https://www.change.org/p/
tell-gerber-get-the-arsenic-out-of-babies-cereal.                                 Sanders AP, Henn BC, Wright RO. 2015. Perinatal and Childhood Exposure
                                                                                  to Cadmium, Manganese, and Metal Mixtures and Effects on Cognition and
                                                                                  Behavior: A Review of Recent Literature. Curr Environ Health Rep. 2015 Sep;
                                                                                  2(3): 284–294. doi: 10.1007/s40572-015-0058-8.




                                                                                  W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 8
                                         Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 23 of 50 PageID# 103

APPENDIX A: LABORATORY TEST RESULTS FOR HEAVY METALS

Results for analysis of heavy metals in a variety of baby foods are listed below. Foods were tested for total recoverable arsenic; speciated arsenic (total inorganic arsenic is shown below); and
total recoverable lead, cadmium, and mercury. Testing was commissioned by HBBF and performed by Brooks Applied Labs in Bothell, Washington in 2019. Appendix C provides a summary of
analytical methods.

The qualifier “<” indicates that the concentration was below the method detection limit, while The symbol “*” indicates test results that are estimated, that fall between the limit of detection
and the limit of quantification. The qualifier “--” indicates that the analysis was not performed.

About estimated values: The table below shows results for all target analytes detected by the lab’s instruments. Estimated values shown with the qualifier “*” have greater uncertainty than
other results. The starred (*) values are the lab’s best estimates of concentration, but the actual amounts may be higher or lower than these best estimates. These estimated test results are near
the test’s detection limit. They are higher than the detection limit but lower than the test’s quantitation limit. In contrast, test results above the quantification limit don’t carry the J qualifier -
they have lower uncertainty and are not considered to be estimates. The laboratory’s detailed reports that accompany this study give detection and quantification limits for each individual test
result shown below.

                                                                                                                             Arsenic                                       Mercury
                                                                                                          Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                   Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 Infant cereal: rice
 Beech-Nut              Rice Single Grain Baby Cereal - Stage 1, from about    Cereal - rice              117                86                3.5               5.4       0.582     Charlottesville, VA   Wegmans
                        4 months
 BioKinetics            BioKinetics Brown Rice Organic Sprouted Whole          Cereal - rice              353                144               3.1 *             31.7      2.32      Washington, DC        amazon.com
                        Grain Baby Cereal
 Earth’s Best           Whole Grain Rice Cereal                                Cereal - rice              138                113               22.5              14.7      2.41      San Diego, CA         99 Cents Only Stores
 Earth’s Best           Whole Grain Rice Cereal                                Cereal - rice              126                107               17.8              13.4      2.19      Portland, ME          Hannaford
 Gerber                 Rice Single Grain Cereal                               Cereal - rice              106                74                3.9               11.1      1.79      Gambell, AK           ANICA Native Store
 Healthy Times          Organic Brown Rice Cereal - 4+ months                  Cereal - rice              153                133               67.4              12.1      1.53      Washington, DC        amazon.com
 Kitchdee Organic       Baby Cereal Rice and Lentil - 6+ months                Cereal - rice              79.3               78                10.9              13.1      4.06      Washington, DC        amazon.com
 Infant cereal: multi- and single non-rice grain
 Gerber                 MultiGrain Cereal - Sitter 2nd Foods                   Cereal - mixed and         37                 31                5.3               26.2      0.367 *   Detroit, MI           Meijer
                                                                               multi-grain
 HappyBABY              Oats & Quinoa Baby Cereal Organic Whole Grains         Cereal - mixed and         10.2               --                0.9 *             12.4      < 0.14    Minneapolis, MN       Target
                        with Iron - Sitting baby                               multi-grain
 Beech-Nut              Oatmeal Whole Grain Baby Cereal - Stage 1, from        Cereal - oatmeal           23.8               --                2.2               13        < 0.139   Portland, OR          Fred Meyer
                        about 4 months
 Earth’s Best           Whole Grain Oatmeal Cereal                             Cereal - oatmeal           29.5               27                2*                20.1      < 0.277   Portland, ME          Hannaford
 Gerber                 Oatmeal Single Grain Cereal                            Cereal - oatmeal           26.9               --                3*                13        < 0.281   Washington, DC        Safeway
 HappyBABY              Oatmeal Baby Cereal, Clearly Crafted - Organic         Cereal - oatmeal           6.3 *              --                < 0.5             10        < 0.14    Albany, NY            buybuyBABY
                        Whole Grains - for sitting baby
 Harvest Hill           Instant Oatmeal, Maple & Brown Sugar                   Cereal - oatmeal           13.5               --                8.1               5.8       < 0.14    Houston, TX           Dollar Tree
 Cream of Wheat         Cream of Wheat Instant Original Flavor                 Cereal - other             19.5               --                21.8              36.7      < 0.14    San Diego, CA         99 Cents Only Stores
                                                                               single-grain



                                                                          W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 1 9
                                          Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 24 of 50 PageID# 104
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                              Arsenic                                       Mercury
                                                                                                           Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                    Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 Gerber                 Barley Single Grain Cereal- Supported Sitter 1st        Cereal - other             10.6 *             --                3*                13.7      < 0.279   Detroit, MI           Meijer
                        Foods                                                   single-grain
 Gerber                 Whole Wheat Whole Grain Cereal - Sitter 2nd Foods       Cereal - other             40.6               39                5.5               50.8      < 0.14    Cincinnati, OH        Kroger
                                                                                single-grain
 NurturMe               Organic Quinoa Cereals - Quinoa + Sweet Potato +        Cereal - other             35.9               26                39.8              20.3      0.389 *   San Diego, CA         99 Cents Only Stores
                        Raisin                                                  single-grain
 Infant formula
 365 organic (Whole     Organic Milk Based Powder Infant Formula with           Formula                    4.1 *              --                2.7               0.7 *     < 0.139   Boulder, CO           Whole Foods Market
 Foods)                 Iron
 Baby’s Only Organic    Organic Non-GMO Dairy Toddler Formula                   Formula                    3.8 *              --                1.6 *             < 0.5     < 0.139   Boulder, CO           Whole Foods Market
 Earth’s Best           Organic Sensitivity - DHR/ARA Infant Formula with       Formula                    < 4.4              --                1.6 *             1.4 *     < 0.278   Portland, ME          Hannaford
                        Iron Organic Milk-Based Powder
 Enfamil                ProSobee Soy Infant Formula, Milk-Free Lactose-         Formula                    6.2 *              --                7.8               6.9       < 0.14    Columbia, SC          Publix
                        Free Powder with Iron
 Enfamil                Infant - Infant Formula Milk-Based with Iron - 0-12     Formula                    < 2.2              --                2                 0.7 *     < 0.138   Charlottesville, VA   Wegmans
                        months
 Gerber                 Good Start Gentle HM-O and Probiotics Infant            Formula                    5.2 *              --                0.9 *             < 0.5     < 0.14    Cincinnati, OH        Kroger
                        Formula with iron; Milk Based Powder - Stage 1,
                        birth to 12 months
 HappyBABY              Organic Infant Formula with Iron, Milk Based            Formula                    < 4.5              --                3.7               < 1.1     < 0.286   Washington, DC        amazon.com
                        Powder - 0-12 months
 Meijer                 Meijer Baby, Infant Formula - Milk-Based Powder         Formula                    < 4.4              --                2.3 *             3.1 *     0.417 *   Detroit, MI           Meijer
                        with Iron - Birth - 12 months
 Parent’s Choice        Organic Infant With Iron Milk-Based Powder - Stage      Formula                    3.2 *              --                3.9               0.7 *     < 0.134   Charlottesville, VA   Walmart
 (Walmart)              1 through 12 months
 Plum Organics          Gentle Organic Infant Formula with Iron, Milk-          Formula                    4.6 *              --                4.7               < 1.1     < 0.278   Washington, DC        amazon.com
                        Based Powder - 0-12 months †
 Similac                Similac Advance OptiGRO Powder - Milk-Based             Formula                    4.6 *              --                2                 < 0.5     < 0.139   Gambell, AK           ANICA Native Store
 Simple Truth Organic   Infant Formula with Iron, Organic Milk-Based            Formula                    3.6 *              --                2.7               0.6 *     < 0.135   Portland, OR          Fred Meyer
 (Kroger)               Powder
 up & up (Target)       Infant - Infant Formula with Iron, Milk-Based           Formula                    < 2.2              --                1.5 *             3.1       < 0.138   Minneapolis, MN       Target
                        Powder, DHA and Dual Prebiotics
 Vegetable - single, carrot
 Beech-Nut              Classics Sweet Carrots - 2                              Veggie - single -          < 2.1              --                27.2              6.8       0.15 *    Washington, DC        Safeway
                                                                                carrot
 Beech-Nut              Classics Sweet Carrots - Stage 2                        Veggie - single -          < 2.2              --                23.5              8         0.212 *   Portland, ME          Hannaford
                                                                                carrot
 Beech-Nut              Organics Just Carrots - Stage 1                         Veggie - single -          2.8 *              --                1.3 *             1.4 *     0.142 *   Minneapolis, MN       Target
                                                                                carrot



                                                                           W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 0
                                          Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 25 of 50 PageID# 105
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                             Arsenic                                       Mercury
                                                                                                          Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                   Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 Earth’s Best           Carrots Organic Baby Food - 2, 6 months +              Veggie - single -          4.1 *              --                1.1 *             < 0.5     0.224 *   Boulder, CO           Whole Foods Market
                                                                               carrot
 Earth’s Best           Carrots Organic Baby Food 2 - 6 months+                Veggie - single -          3.5 *              --                1.6 *             5.2       0.24 *    Columbia, SC          Publix
                                                                               carrot
 Earth’s Best           First Carrots Organic Baby Food - 1, 4 months+         Veggie - single -          5.2 *              --                1.6 *             4.4       0.222 *   Charlottesville, VA   Wegmans
                                                                               carrot
 Gerber                 Diced Carrots Veggie Pick-Ups™                         Veggie - single -          < 2.2              --                11.8              27.7      0.223 *   Washington, DC        Safeway
                                                                               carrot
 Gerber                 Carrot - Sitter 2nd food                               Veggie - single -          < 2.2              --                9.4               31.4      0.214 *   Minneapolis, MN       Target
                                                                               carrot
 Gerber                 Carrot - Supported Sitter 1st Foods                    Veggie - single -          < 2.2              --                11                42.2      0.248 *   Columbia, SC          Publix
                                                                               carrot
 Meijer                 True Goodness Organic Carrots Baby Food                Veggie - single -          < 2.2              --                1.4 v             7.7       < 0.141   Detroit, MI           Meijer
                                                                               carrot
 O Organics             Organic Carrots Baby Food - 2                          Veggie - single -          3.3 *              --                1.9               5.2       < 0.14    Washington, DC        Safeway
 (Albertson/Safeway)                                                           carrot
 Parent’s Choice        Carrot - Stage 2, 6+ months                            Veggie - single -          <2                 --                2.3               11.2      < 0.128   Charlottesville, VA   Walmart
 (Walmart)                                                                     carrot
 Vegetable - single, sweet potato
 Beech-Nut              Naturals Just Sweet Potatoes - Stage 1, from about     Veggie - single -          2.4 *              --                14.1              4         < 0.136   Albany, NY            buybuyBABY
                        4 months                                               sweet potato
 Beech-Nut              Organics Just Sweet Potatoes - Stage 1, from about     Veggie - single -          3.8 *              --                7.3               2.7       < 0.142   Cincinnati, OH        Kroger
                        4 months                                               sweet potato
 Beech-Nut              Classics Sweet Potatoes - Stage 2, from about 6        Veggie - single -          2.8 *              --                24.1              3.4       < 0.138   Portland, OR          Fred Meyer
                        months                                                 sweet potato
 Earth’s Best           Sweet Potatoes Organic Baby Food - 1, 4 months +       Veggie - single -          3.3 *              --                14.7              4.6       < 0.136   Boulder, CO           Whole Foods Market
                                                                               sweet potato
 Earth’s Best           Sweet Potatoes Organic Baby Food 2 - from about        Veggie - single -          3.1 *              --                12.9              3         < 0.136   Portland, OR          Fred Meyer
                        6 months                                               sweet potato
 Earth’s Best           Sweet Potatoes Organic Baby Food 2 - 6 months+         Veggie - single -          4.3 *              --                6.9               1.6 *     < 0.138   Columbia, SC          Publix
                                                                               sweet potato
 Gerber                 Sweet Potato Supported Sitter 1st Foods Tub            Veggie - single -          2.4 *              --                20.3              4.7       < 0.139   Washington, DC        Safeway
                                                                               sweet potato
 Gerber                 Sweet Potato - Sitter 2nd Food                         Veggie - single -          3.9 *              --                29.3              5.8       < 0.138   Minneapolis, MN       Target
                                                                               sweet potato
 Gerber                 Sweet Potato - Supported Sitter 1st Foods              Veggie - single -          6.9                --                14.6              3.5       < 0.138   Cincinnati, OH        Kroger
                                                                               sweet potato
 HappyBABY              Organics Sweet Potatoes - Stage 1                      Veggie - single -          5.8 *              --                1.5 *             1*        < 0.142   Portland, ME          Hannaford
                                                                               sweet potato




                                                                          W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 1
                                          Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 26 of 50 PageID# 106
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                             Arsenic                                       Mercury
                                                                                                          Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                   Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 HappyBABY              Organics Sweet Potatoes - Stage 1                      Veggie - single -          6*                 --                2.2               0.8 *     < 0.14    Detroit, MI           Meijer
                                                                               sweet potato
 HappyBABY              Sweet Potatoes - Stage 1                               Veggie - single -          27.5               29**              2                 1.6 *     < 0.141   Columbia, SC          Publix
                                                                               sweet potato
 Meijer                 Meijer Baby Sweet Potatoes - 2nd Stage                 Veggie - single -          11.9               --                1.3 *             0.8 *     < 0.14    Portland, ME          Hannaford
                                                                               sweet potato
 Meijer                 True Goodness Organic Sweet Potatoes Baby Food         Veggie - single -          2.6 *              --                0.8 *             0.6 *     < 0.14    Detroit, MI           Meijer
                        - Stage 2                                              sweet potato
 Parent’s Choice        Sweet Potato - Stage 1, 4-6 months                     Veggie - single -          4.3 *              --                4.3               1.4 *     < 0.141   Charlottesville, VA   Walmart
 (Walmart)                                                                     sweet potato
 Plum Organics          Just Sweet Potato Organic Baby Food - 1, 4 months      Veggie - single -          3.1 *              --                5.6               2.3       < 0.142   Boulder, CO           Whole Foods Market
                        & up                                                   sweet potato
 Plum Organics          Just Sweet Potato Organic Baby Food - 1, 4 months      Veggie - single -          2.3 *              --                14                2.7       < 0.14    Washington, DC        Safeway
                        & up                                                   sweet potato
 Vegetable - single (other than carrot, sweet potato)
 Beech-Nut              Classics Sweat Peas - Stage 2                          Veggie - single -          6.3 *              --                1.1 *             1.6 *     < 0.138   Portland, ME          Hannaford
                                                                               other
 Beech-Nut              Beechnut Naturals Just Butternut Squash - Stage 1      Veggie - single -          < 2.2              --                1.3 *             1.2 *     < 0.139   Detroit, MI           Meijer
                                                                               other
 Beech-Nut              Organic Just Pumpkin - Stage 1, from about 4           Veggie - single -          2.6 *              --                4                 1.1 *     < 0.139   Portland, OR          Fred Meyer
                        months                                                 other
 Earth’s Best           Winter Squash Organic Baby Food - 2, 6 months +        Veggie - single -          < 2.2              --                0.8 *             < 0.5     < 0.137   Cincinnati, OH        Kroger
                                                                               other
 Earth’s Best           First Peas Organic Baby Food 1 - 4 months+             Veggie - single -          5.9 *              --                3.8               < 0.5     < 0.14    Columbia, SC          Publix
                                                                               other
 Gerber                 Pea - Sitter 2nd foods                                 Veggie - single -          < 2.2              --                0.7 *             < 0.5     < 0.14    Gambell, AK           ANICA Native Store
                                                                               other
 Gerber                 Green Bean - Sitter 2nd Food                           Veggie - single -          < 2.1              --                0.8 *             2.8       < 0.135   Minneapolis, MN       Target
                                                                               other
 Gerber                 Green Bean - Supported Sitter 1st Foods                Veggie - single -          < 2.2              --                0.7 *             0.6 *     < 0.142   Cincinnati, OH        Kroger
                                                                               other
 Parent’s Choice        Organic Butternut Squash Vegetable Puree - Stage       Veggie - single -          < 2.2              --                4.2               0.9 *     < 0.138   Charlottesville, VA   Walmart
 (Walmart)              2, 6+ months                                           other




                                                                          W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 2
                                           Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 27 of 50 PageID# 107
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                               Arsenic                                       Mercury
                                                                                                            Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                   Food                                                    Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 Fruit - single
 Applesnax               Applesauce with Cinnamon                                Fruit - single -           < 2.1              --                1.7               < 0.5     < 0.134   Dallas, TX            Dollar Tree
                                                                                 apple
 Beech-Nut               Organic Just Apples - Stage 1, from about 4 months      Fruit - single -           <2                 --                < 0.5             < 0.5     < 0.126   Charlottesville, VA   Wegmans
                                                                                 apple
 Earth’s Best            Apples Organic Baby Food 2 - from about 6 months        Fruit - single -           6.5                --                1.5 *             < 0.5     < 0.141   Portland, OR          Fred Meyer
                                                                                 apple
 Mott’s                  Mott’s Applesauce Apple                                 Fruit - single -           < 2.2              --                < 0.5             < 0.5     < 0.139   San Diego, CA         Family Dollar
                                                                                 apple
 Seneca                  Cinnamon Apple Sauce                                    Fruit - single -           5.6 *              --                3.7               0.7 *     < 0.138   San Diego, CA         99 Cents Only Stores
                                                                                 apple
 Beech-Nut               Naturals Bananas - Stage 1, from about 4 months         Fruit - single -           < 2.1              --                < 0.5             < 0.5     < 0.136   Albany, NY            buybuyBABY
                                                                                 banana
 Gerber                  Banana - Sitter 2nd Foods                               Fruit - single -           < 2.1              --                < 0.5             < 0.5     < 0.135   Gambell, AK           ANICA Native Store
                                                                                 banana
 Meijer                  Meijer Baby Bananas - 2nd Stage                         Fruit - single -           < 2.2              --                < 0.5             < 0.5     < 0.138   Detroit, MI           Meijer
                                                                                 banana
 Gerber                  Peach - Sitter 2nd Foods                                Fruit - single - other     7.3                --                2.4               2.1       0.142 *   Gambell, AK           ANICA Native Store
 Orchard Naturals        Mandarin Oranges in Light Syrup                         Fruit - single - other     < 2.2              --                < 0.5             < 0.5     < 0.139   Houston, TX           Dollar Tree
 Plum Organics           Just peaches - organic baby food - for 4+ months        Fruit - single - other     7.2                --                0.9 *             < 0.5     < 0.139   Albany, NY            buybuyBABY
                         (stage 1)
 Earth’s Best            First pears - 1, 4 months+                              Fruit - single - pear      4.3 *              --                1.2 *             1.5 *     < 0.135   Houston, TX           99 Cents Only Stores
 Gerber                  Pear - Sitter 2nd foods                                 Fruit - single - pear      4.2 *              --                1.1 *             2.5       0.169 *   Gambell, AK           ANICA Native Store
 HappyBABY               Organic Pears - Stage 1                                 Fruit - single - pear      7.4                --                1*                0.8 *     < 0.138   Boulder, CO           Whole Foods Market
 HappyBABY               Clearly Crafted Prunes Organic Baby Food, 1, 4+         Fruit - single -           < 2.1              --                2                 < 0.5     < 0.136   Charlottesville, VA   Wegmans
                         months                                                  prune
 Sprout                  Prunes Organic Baby Food - 1 starting solids            Fruit - single -           3.9 *              --                6.1               < 0.5     0.245 *   Albany, NY            buybuyBABY
                                                                                 prune
 Fruit & Veggie, Mixed
 Beech-Nut               Naturals Beets, Pear & Pomegranate - 2                  Fruit and veggie -         < 2.2              --                0.9 *             4.7       < 0.139   Washington, DC        Safeway
                                                                                 mixed
 Gerber                  Organic Mango Apple Carrot Kale - Sitter 2nd foods      Fruit and veggie -         3.3 *              --                1.1 *             11.4      0.212 *   Gambell, AK           ANICA Native Store
                                                                                 mixed
 Gerber                  Carrot Pear Blackberry - Sitter 2nd Foods               Fruit and veggie -         2.7 *              --                3.6               18.2      < 0.141   Washington, DC        gerber.com
                                                                                 mixed
 Gerber                  Organic Apple Blueberry Spinach - Sitter 2nd Food       Fruit and veggie -         5*                 --                1.5 *             1.8       < 0.141   Houston, TX           99 Cents Only Stores
                                                                                 mixed




                                                                            W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 3
                                         Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 28 of 50 PageID# 108
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                            Arsenic                                       Mercury
                                                                                                         Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                  Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 HappyBABY              Simple Combos Apples, Spinach & Kale - 2              Fruit and veggie -         3*                 --                4.3               4.9       0.182 *   Portland, ME          Hannaford
                                                                              mixed
 O Organics             Organic Apple, Sweet Potato & Carrot Baby Food        Fruit and veggie -         2.6 *              --                0.7 *             1.1 *     < 0.142   Washington, DC        Safeway
 (Albertson/Safeway)                                                          mixed
 Plum Organics          Just Prunes Organic Baby Food - 1, 4 months & up      Fruit and veggie -         7.6                --                2.5               < 0.5     0.194 *   Boulder, CO           Whole Foods Market
                                                                              mixed
 Sprout                 Carrot Apple Mango Organic Baby Food - 2, 6           Fruit and veggie -         6.1                --                2.1               15.1      < 0.131   Charlottesville, VA   Wegmans
                        months & up                                           mixed
 up & up (Target)       Apple and Carrot Baby Food, Fruit + Vegetable         Fruit and veggie -         < 2.3              --                0.7 *             < 0.6     < 0.146   Minneapolis, MN       Target
                        Blend, 6+ months                                      mixed
 Gerber                 Apple Sweet Potato with Cinnamon - Toddler 12+        Fruit and veggie -         < 2.2              --                3.1               0.7 *     < 0.139   Houston, TX           99 Cents Only Stores
                        months                                                mixed
 Plum Organics          Pumpkin Banana Papaya Cardomom - 6 months             Fruit and veggie -         2.4 *              --                1.4 *             2.4       < 0.139   San Diego, CA         99 Cents Only Stores
                        and up                                                mixed
 Beech-Nut              Classics Mixed Vegetables - Stage 2                   Veggie - mixed             < 2.2              --                17.9              8.6       < 0.139   Portland, ME          Hannaford
 Earth’s Best           Spinach and Potato Organic Baby Food - 2, 6+          Veggie - mixed             6.4                --                1.4 *             3         < 0.13    Charlottesville, VA   Wegmans
                        months
 Gerber                 Carrot Sweet Potato Pea - Sitter 2nd Foods            Veggie - mixed             2.4 *              --                6.7               2.1       < 0.137   Gambell, AK           ANICA Native Store
 Juice - 100% apple
 365 organic (Whole     100% Juice - Apple from Concentrate                   Juice - 100% fruit         2.5 *              --                0.7 *             < 0.5     < 0.13    Boulder, CO           Whole Foods Market
 Foods)
 Gerber                 Apple Juice from Concentrate - Toddler 12+ months Juice - 100% fruit             3.1 *              --                2.1               < 0.5     < 0.137   Portland, ME          Hannaford
 Juicy Juice            Juicy Juice 100% Juice - Apple                        Juice - 100% fruit         3.6 *              --                1*                < 0.5     < 0.14    Dallas, TX            Dollar Tree
 Kidgets                Toddler Apple Juice from Concentrate                  Juice - 100% fruit         < 2.2              --                0.6 *             < 0.5     < 0.141   San Diego, CA         Family Dollar
 Juice - 100% fruit juice, non-apple or mixed
 Apple & Eve            Elmo’s Punch - 100% Juice Organics                    Juice - 100% fruit         < 2.1              --                < 0.5             < 0.5     < 0.137   Boulder, CO           Whole Foods Market
 Gerber                 Apple Prune Juice from Concentrate - Toddler 12+      Juice - 100% fruit         5.6 *              --                3.3               < 0.5     < 0.136   Cincinnati, OH        Kroger
                        months
 Gerber                 Variety Pack Juices from Concentrate - White Grape    Juice - 100% fruit         9.9                --                11.1              < 0.5     < 0.135   Portland, OR          Fred Meyer
 Gerber                 Pear Juice from Concentrate 100% Juice - Toddler      Juice - 100% fruit         4*                 --                1.1 *             0.9 *     < 0.136   Charlottesville, VA   Wegmans
                        12+ months
 Juicy Juice            100% Juice Fruit Punch                                Juice - 100% fruit         2.5 *              --                0.6 *             0.6 *     < 0.139   San Diego, CA         Family Dollar
 Drinks - not 100% fruit juice
 Good2Grow              Fortified Water - Orange Mango                        Drink - not 100%           < 2.1              --                1.8               < 0.5     < 0.136   Dallas, TX            99 Cents Only Stores
                                                                              fruit




                                                                         W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 4
                                         Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 29 of 50 PageID# 109
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)


                                                                                                                               Arsenic                                       Mercury
                                                                                                            Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                     Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 Orgain                 Kids Protein Organic Nutrituional Shake Vanilla          Drink - not 100%           3.9 *              --                0.6 *             < 0.5     < 0.14    Charlottesville, VA   Wegmans
                        Flavor - Ages 1 to 13                                    fruit
 Pediasure              Grow & Gain Chocolate Shake                              Drink - not 100%           3*                 --                1.3 *             2         < 0.136   Portland, ME          Hannaford
                                                                                 fruit
 Repone                 Suero/Electrolyte Solution with Zinc Fruit Flavor        Drink - not 100%           < 2.2              --                < 0.5             < 0.5     < 0.139   San Diego, CA         Family Dollar
                                                                                 fruit
 Yoo-hoo                Yoo-hoo Chocolate Drink                                  Drink - not 100%           2.6 *              --                0.8 *             1.1 *     < 0.134   Houston, TX           Dollar Tree
                                                                                 fruit
 Meals, including fruits & veggies with grains
 Deluxe Pasta           Macaroni & cheese, Original Flavor                       Meal                       6.7                --                7                 25        < 0.14    Houston, TX           Dollar Tree
 Earth’s Best           Chicken and Brown Rice Organic Baby Food - 2, 6+         Meal                       34.4               13                18.3              1.9       0.232 *   Washington, DC        amazon.com
                        months
 Earth’s Best           Organic Turkey Quinoa Apple Sweet Potato                 Meal                       < 2.2              --                1.9               1.9       < 0.139   Columbia, SC          Publix
                        Homestyle Meal Puree
 Earth’s Best           Organic Chicken Pot Pie Homestyle Meal Puree             Meal                       < 2.2              --                1.2 *             2.1       < 0.139   Columbia, SC          Publix
 Gerber                 Mashed Potatoes & Gravy with Roasted Chicken             Meal                       < 2.2              --                2.4               17.5      < 0.139   Portland, ME          Hannaford
                        and a Side of Carrots - Toddler
 Gerber                 Chicken Rice Dinner - Sitter 2nd Foods                   Meal                       19.1               --                2.3 *             8.9       < 0.236   Washington, DC        gerber.com
 Gerber                 Turkey Rice Dinner - Sitter 2nd Foods                    Meal                       6.2 *              --                5.2               3.4       < 0.139   Washington, DC        gerber.com
 Happy Tot              Love My Veggies Bowl - Cheese & Spinach Ravioli          Meal                       4.8 *              --                8.5               19.6      0.148 *   Columbia, SC          Publix
                        with Organic Marinara Sauce - for tots and tykes
 Kraft                  Macaroni & Cheese Dinner, Original Flavor                Meal                       8.1                --                2                 38.6      < 0.139   Houston, TX           Dollar Tree
 Sprout                 Garden Vegetables Brown Rice with Turkey - for 8         Meal                       7.2                --                1.6 *             2.5       < 0.138   Albany, NY            buybuyBABY
                        months & up, Stage 3
 Earth’s Best           Organic Sweet Potato Cinnamon Flax & Oat -               Fruit and veggie -         < 2.2              --                4.4               4.3       < 0.138   Albany, NY            buybuyBABY
                        Wholesome Breakfast Puree - 2, for 6+ months             with grain/meat/
                                                                                 dairy/legume
 HappyBABY              Apples, Sweet Potatoes & Granola Clearly Crafted         Fruit and veggie -         3.6 *              --                5.2               1.5 *     < 0.142   Washington, DC        Safeway
                        Organic Baby Food - 2                                    with grain/meat/
                                                                                 dairy/legume
 Parent’s Choice        Organic Strawberry Carrot and Quinoa Fruit & Veg         Fruit and veggie -         2.5 *              --                3.6               1.8       < 0.125   Charlottesville, VA   Walmart
 (Walmart)              Puree - Stage 2, 6+ months                               with grain/meat/
                                                                                 dairy/legume
 Plum Organics          Apple, Raisin & Quinoa Organic Baby Food - 2 †           Fruit and veggie -         5.6 *              --                2.2               1.9       0.145 *   Washington, DC        Safeway
                                                                                 with grain/meat/
                                                                                 dairy/legume
 Sprout                 Butternut Chickpea Quinoa & Dates Organic Baby           Fruit and veggie -         2.3 *              --                0.8 *             < 0.5     < 0.137   Columbia, SC          Publix
                        Food                                                     with grain/meat/
                                                                                 dairy/legume




                                                                            W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 5
                                          Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 30 of 50 PageID# 110
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                              Arsenic                                       Mercury
                                                                                                           Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                    Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 Meat
 Beech-Nut              Classics Chicken & Chicken Broth - 1                    Meat                       < 2.2              --                < 0.5             < 0.5     < 0.137   Washington, DC        Safeway
 Beech-Nut              Classics Turkey and Turkey Broth - Stage One            Meat                       <2                 --                1*                < 0.5     < 0.128   Charlottesville, VA   Wegmans
 Gerber                 Lil’ Sticks Chicken Sticks - Toddler                    Meat                       < 2.2              --                3.5               2.3       < 0.138   Washington, DC        Safeway
 Gerber                 Beef and Gravy 2nd foods                                Meat                       < 2.1              --                2.1               < 0.5     0.251 *   Columbia, SC          Publix
 Gerber                 Ham and Gravy 2nd foods                                 Meat                       < 2.2              --                1*                < 0.5     < 0.141   Columbia, SC          Publix
 O Organics             Strained Organic Turkey and Turkey Gravy Baby           Meat                       2.7 *              --                1*                < 0.5     < 0.137   Washington, DC        Safeway
 (Albertson/Safeway)    Food - 2
 Snacks - Puffs
 Comforts (Kroger)      Blueberry Little Puffs Cereal Snack                     Snack - rice puffs         83.3               61                8.5               36.9      0.835     Cincinnati, OH        Kroger
 Earth’s Best           Sesame Street Organic Peanut Butter Baked Corn          Snack - puffs,             < 4.4              --                1.3 *             26        < 0.278   Washington, DC        amazon.com
                        Puffs                                                   non-rice
 HappyBABY              Superfood Puffs - Apple & Broccoli Organic Grain        Snack - rice puffs         266                83                8.2               11        2.16      Albany, NY            buybuyBABY
                        Snack - for crawling baby
 HappyBABY              Superfood Puffs Organic Grain Snack - Sweet             Snack - rice puffs         295                91                3.7               12.2      1.94      Washington, DC        amazon.com
                        Potato & Carrot
 Gerber                 Puffs Banana Cereal Snack - Crawler 8+ months           Snack - rice puffs         44.5               --                9.2               16        0.376 *   Houston, TX           99 Cents Only Stores
 O Organics             Organic Puffs - Apple Strawberry                        Snack - rice puffs         309                133               7.5               15.2      3.29      Washington, DC        Safeway
 (Albertson/Safeway)
 Simple Truth Organic   Whole Grain Puffs Broccoli & Spinach                    Snack - rice puffs         307                126               9.8               13.5      3.68      Cincinnati, OH        Kroger
 (Kroger)
 Sprout                 Organic Quinoa Puffs Baby Cereal Snack - Apple          Snack - puffs,             107                47                39.3              41.5      1.31      Washington, DC        amazon.com
                        Kale                                                    contains rice
 Snacks - Teething biscuits & rice rusks/cakes
 Baby Mum-Mum           Banana Rice Rusks                                       Snack - teething           104                53                5.2               2.3       1.72      Cincinnati, OH        Kroger
                                                                                biscuits & rice
                                                                                rusks/cakes
 HappyBABY              Organic Rice Cakes Puffed Rice Snack - Apple            Snack - teething           455                47                1.7               5.4       3.18      Boulder, CO           Whole Foods Market
                                                                                biscuits & rice
                                                                                rusks/cakes
 Meijer                 Apple Rice Rusks Baked Rice Snack                       Snack - teething           50.2               --                3.2 *             3.9       1.99      Detroit, MI           Meijer
                                                                                biscuits & rice
                                                                                rusks/cakes
 Parent’s Choice        Organic Strawberry Rice Rusks - Stage 2, 6+ months      Snack - teething           108                66                26.9              2.4       2.05      Charlottesville, VA   Walmart
 (Walmart)                                                                      biscuits & rice
                                                                                rusks/cakes
 Simple Truth Organic   Mini Rice Cakes Apple - 7+ months                       Snack - teething           65.9               --                8.7               0.8 *     1.1       Cincinnati, OH        Kroger
 (Kroger)                                                                       biscuits & rice
                                                                                rusks/cakes



                                                                           W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 6
                                           Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 31 of 50 PageID# 111
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                               Arsenic                                       Mercury
                                                                                                            Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                  Food                                                     Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 Cuétara                Animalitos Galleta Crackers (Animal Crackers)***         Snack - teething           4.1 *              --                6.4               25.5      < 0.139   San Diego, CA         99 Cents Only Stores
                                                                                 biscuits & rice
                                                                                 rusks/cakes
 Gerber                 Teether Wheels - Apple Harvest - Crawlers                Snack - teething           51.5               --                2.1 *             3.8       0.588 *   Washington, DC        Safeway
                                                                                 biscuits & rice
                                                                                 rusks/cakes
 HappyBABY              Organic Teethers Blueberry & Purple Carrot -             Snack - teething           67                 --                6                 8.2       2.26      Charlottesville, VA   Wegmans
                        Sitting baby                                             biscuits & rice
                                                                                 rusks/cakes
 Lil’ Dutch Maid        Saltine Crackers***                                      Snack - teething           10.1               --                1.5 *             19.1      < 0.138   San Diego, CA         99 Cents Only Stores
                                                                                 biscuits & rice
                                                                                 rusks/cakes
 Meijer                 True Goodness Organic Teethers Baked Rice Snack          Snack - teething           65                 36                3.9               6.7       2.41      Detroit, MI           Meijer
                        - Vegetable                                              biscuits & rice
                                                                                 rusks/cakes
 Nosh!                  Baby Munchables Organic Teething Wafers -                Snack - teething           110                62                6.6               3.1 *     3.44      Detroit, MI           Meijer
                        Banana & Mango                                           biscuits & rice
                                                                                 rusks/cakes
 Plum Organics          Little Teethers Organic Multigrain Teething Wafers -     Snack - teething           49.9               --                1.4 *             6.3       0.726     Columbia, SC          Publix
                        Banana with Pumpkin - Baby Crawler                       biscuits & rice
                                                                                 rusks/cakes
 Snacks - Other (yogurt, biscuits, bars)
 Beech-Nut              Breakfast On-the-Go Yogurt, Banana & Mixed Berry         Snack - other              < 2.2              --                0.7 *             < 0.5     < 0.139   Charlottesville, VA   Wegmans
                        Blend - Stage 4 from about 12 months
 Earth’s Best           Sesame Street Organic Fruit Yogurt Smoothie -            Snack - other              4.4 *              --                2.5               < 0.5     < 0.135   Portland, OR          Fred Meyer
                        Apple Blueberry
 Earth’s Best           Sunny Days Snack Bars - Sweet Potato Carrot              Snack - other              13.9               --                3.8               10.5      0.161 *   Boulder, CO           Whole Foods Market
 Ella’s Kitchen         Organic Nibbly Fingers - Apples and Strawberries,        Snack - other              27                 --                3                 7.8       0.216 *   Boulder, CO           Whole Foods Market
                        1+
 Gerber                 Yogurt Blends Stawberry Snack - Crawler 8+               Snack - other              < 2.1              --                1*                < 0.5     < 0.135   Gambell, AK           ANICA Native Store
                        months
 Gerber                 Fruit & Veggie Melts - Truly Tropical Blend - Freeze-    Snack - other              22.6               --                12.2              26.8      0.455     Albany, NY            buybuyBABY
                        Dried Fruit & Vegetable Snack - Crawler, 8+ months
 Gerber                 Arrowroot Biscuits - Crawler 10+ months                  Snack - other              13.1               --                12.5              25.9      < 0.279   Washington, DC        walmart.com
 Little Duck Organics   100% Pressed Fruit Snacks + Probiotics -                 Snack - other              13.6               --                15                1*        < 0.138   Albany, NY            buybuyBABY
                        Pomegranate, Blueberry & Acai
 Nostalgia              Marias Cookies Galletas                                  Snack - other              3.8 *              --                6.6               22        0.14 *    San Diego, CA         99 Cents Only Stores
 Parent’s Choice        Little Hearts Strawberry Yogurt Cereal Snack -           Snack - other              56.1               --                5.2               26.1      0.941     Charlottesville, VA   Walmart
 (Walmart)              Stage 3, 9+ months
 Plum Organics          Mighty Morning Bar - Blueberry Lemon - Tots: 15          Snack - other              40 ‡               39                3.4               24.3      < 0.137   Cincinnati, OH        Kroger
                        months & up


                                                                            W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 7
                                             Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 32 of 50 PageID# 112
APPENDIX A: Laboratory Test Results for Heavy Metals (continued)

                                                                                                                                 Arsenic                                       Mercury
                                                                                                              Arsenic            (inorganic,                         Cadmium   (total,   Metro area where
 Brand                     Food                                                    Food type                  (total, ppb)       ppb)              Lead (ppb)        (ppb)     ppb)      purchased        Retailer
 SOBISK                    Breakfast Biscuits - Golden Oats                        Snack - other              9                  --                60.1              9.6       0.143 *   Dallas, TX            Dollar Tree
 Sprout                    Organic Crispy Chews Red Fruit Beet & Berry with        Snack - other              19.2               --                7.7               1.2 *     0.185 *   Charlottesville, VA   Wegmans
                           Crispy Brown Rice Toddler Fruit Snack
 Supplement
 Gerber                    Soothe Probiotic Colic Drops                            Supplement                 4.4 *              --                < 0.5             < 0.5     < 0.139   Washington, DC        walmart.com


 Notes
 The symbol “<” indicates no detection, with a test result less than the indicated limit of detection.
 The symbol “*” indicates test results that are estimated, between the limit of detection and the limit of quantitation.
 The symbol “--” indicates that no test was performed.
 ** Total arsenic value is higher than inorganic arsenic value but falls within the allowable and expected analytical error. For example, this ratio of inorganic to total arsenic of 105% falls within the FDA method for
 arsenic speciation in rice, which allows this ratio to range from 65 – 135%.
 *** This food was purchased from a dollar store and is not marketed specifically as a baby food. Because dollar stores carry so few standard baby foods, this food is purchased by parents as an alternative, according
 to information from HBBF’s local partner participating in this study.
 †
     Food is no longer manufactured.
 ‡
     This value is the average of 3 tests of total arsenic (44, 37, and 39 ppb). The original homogenized bar was tested twice, and homogenate of a second, separate bar from the same box was tested once..




                                                                              W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 8
                                        Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 33 of 50 PageID# 113

APPENDIX B: RECENT SCIENCE ON THE IMPACT OF HEAVY METALS TO CHILDREN’S BRAIN DEVELOPMENT

The table below details 23 recent studies on the impact of arsenic, cadmium, lead and mercury on the development of children’s brains. Evidence in the scientific literature spans decades; the
studies below are a sampling of publications over the past seven years.




 Study
 number     Study                What did the study find?
 Metals combinations: Recent studies of children’s exposures to toxic-metal combinations and impacts to the developing brain
 1          Grandjean and        In this update to their 2006 systematic review, the authors added six chemicals to their earlier review of the science on the toxicity to the developing brain and nervous system of
            Landrigan 2014       lead, methylmercury, polychlorinated biphenyls, arsenic, and toluene. The authors provide an estimate of 24 million IQ points lost from combined exposures to lead and mercury.
 2          Freire 2018          In a study of the cognitive development of 302 Spanish 4 and 5 year old children, researchers found lower scores on pre-school neurodevelopmental tests among children who had
                                 been exposed to higher levels of arsenic and mercury during pregnancy, as measured in the placenta at birth. The study also found a synergistic effect between arsenic and lead
                                 indicated by lower general cognitive scores.
 3          Kim 2018             A study of 140 Korean 1- and 2-year-olds and their mothers compared the chemicals in pregnant women’s blood or urine, or in breast milk after delivery, with standard pre-school
                                 tests of neurodevelopmental performance. The mothers’ blood lead levels were inversely associated with psychomotor development in their children. Pregnant women with
                                 higher levels of a combination of heavy metals in their blood also had children with more behavior problems.
 4          Pan 2018             Researchers tested the blood and urine of 530 children ages 9-11 living near an industrialized area and 264 from another town in the same city in South China as a reference.
                                 A significant decrease in IQ scores was identified in children from the industrialized town, who had statistically higher geometric mean concentrations of lead, cadmium, and
                                 mercury. Blood lead had a significant negative association by itself, and the additive impact of all four metals raised concerns.
 5          Lucchini 2019        Scientists studied the effect of co-exposures to socio-economic stressors and arsenic, cadmium, lead, mercury and other metals in schoolchildren in Taranto, Italy. Biomonitoring
                                 and an analysis of the distance between the residence of 299 children ages 6 to 12 and point sources of industrial emissions were done along with tests of children’s cognitive
                                 functions. The researchers found that metal levels in the children’s blood and urine had a negative cognitive impact. Lead exposure was shown to have a neurocognitive effect even
                                 at very low levels of blood lead concentration for children of low socio-economic status.
 Arsenic: Recent studies of children’s exposures to arsenic and impacts to the developing brain
 6          Rodríguez-Barranco   This meta-analysis details 13 articles reporting “a significant negative effect on neurodevelopment and behavioural disorders” from arsenic exposure during pregnancy and early
            2013                 childhood.
 7          Wasserman 2014       Columbia University researchers report on their assessment of 272 third to fifth graders in Maine who lived in homes with well water. The study found an average loss of 5-6 IQ
                                 points among those who drank well water contaminated with arsenic at or above 5 parts per billion. This level is common in some parts of the U.S. and is lower than the legal limit
                                 in public water supplies (10 parts per billion).
 8          Tsuji 2015           This 2015 literature review identifies 24 studies linking low-level arsenic exposure to neurological harm in children.
 9          Signes-Pastor 2019   This study focused on the impact of arsenic exposure from food. The urine of 400 4- and 5-year-olds was tested for arsenic. The children took tests that measure neuropsychological
                                 development. Children with higher arsenic levels performed worse on tests of motor function. Boys showed diminished working memory with higher arsenic exposures.
 Cadmium: Recent studies of children’s exposures to cadmium and impacts to the developing brain
 10         Sanders 2015         This review of recent scientific literature found 16 studies on cadmium’s neurotoxic impacts to children. In these studies, lower IQ scores and more learning disorders and special
                                 education needs were correlated to higher cadmium levels in children.
 11         Gustin 2018          A study of 1500 mother and child pairs in Bangladesh associated prenatal and childhood cadmium exposure with lower intelligence in boys. In girls, there were indications of
                                 altered behavior for both prenatal and childhood exposure.
 12         Lee 2018             A study of 76 children with ADHD and 46 control children found cadmium levels negatively correlated with Full Scale Intelligence Quotient.
 13         Al Osman 2019        This scientific review references studies that link children’s cadmium exposure to IQ loss and other health endpoints, including kidney disease, osteoporosis, cardiovascular
                                 disease, stunted growth, and pediatric cancer.




                                                                        W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 2 9
                                                 Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 34 of 50 PageID# 114
APPENDIX B: Recent Science on the Impact of Heavy Metals oo Children’s Brain Development (continued)

 Study
 number       Study                      What did the study find?
 Lead: Recent studies of children’s exposures to lead and impacts to the developing brain
 14           NTP 2012                   The National Institutes of Health’s National Toxicology Program evaluation of the toxicity of low-level lead exposure concludes that such exposures are responsible for intellectual
                                         deficits, diminished academic abilities, attention deficits, and problem behaviors, including impulsivity, aggression, and hyperactivity in children.
 15           Zhang 2013                 An analysis of the blood lead tests recorded before the age of 6 and the standardized test scores in grades 3, 5 and 8 of 21,281 students in the Detroit Public Schools found that
                                         early childhood lead exposure was negatively associated with academic achievement in elementary and junior high school.
 16           Evens 2015                 The study compared Chicago’s birth registry, the blood lead registry and the scores on 3rd grade iSAT tests for 58,650 children. After adjusting for poverty, race/ethnicity, gender,
                                         maternal education and very low birth weight or preterm birth, the study concluded “Early childhood lead exposure is associated with poorer achievement on standardized
                                         reading and math tests in the third grade, even at very low blood lead levels.”
 17           Liu 2014                   A study of 1341 children in the Jiangsu province of China compared blood lead at ages 3 to 5 with behavioral problems at age 6 and found a significant association. The authors
                                         report that the risk of clinical-level behavioral problems increased with blood lead concentration.
 18           Lewis 2018                 This study’s 278 study participants were drawn from a large longitudinal study in Cleveland, Ohio that is examining the developmental effects of prenatal cocaine exposure.
                                         The children’s blood was tested for lead at age 4, and their language skills were assessed at 4, 6, 10 and 12 years of age. The researchers found that lead exposure harmed both
                                         receptive and expressive language skills. Prenatal drug exposure was not related to the effects of lead on language skills.
 19           Donzelli 2019              A systematic review of studies on the relationship between lead exposure and the diagnosis of ADHD identified 17 studies reporting an association between lead and ADHD.
 Mercury: Recent studies of children’s exposures to mercury and impacts to the developing brain
 20           Karagas 2012               A review of the literature on the health effects of low-level exposure to methylmercury concentrated on studies that include measurement of this toxic chemical in blood and hair
                                         of pregnant women and their children. The consistent finding in the researchers’ review of the science on neurocognitive and behavior outcomes was the connection between
                                         prenatal mercury levels and psychomotor function, memory, verbal skills cognition in 7- to 14-year-old children.
 21           Jacobson 2015              A 2015 study in Environmental Health Perspectives compared the IQs of 282 school-age children with the levels of mercury in umbilical cord blood taken at birth. The researchers
                                         found that prenatal mercury levels were associated with lower scores on school-age IQ tests.
 22           Ryu 2017                   A study of 458 mother child pairs in Korea found that blood mercury levels during late pregnancy and early childhood were associated with more autistic behaviors in children at 5
                                         years of age, as assessed using the Social Responsiveness Scale.
 23           Bellinger 2019             To derive an estimate of the global burden of intellectual disability from prenatal exposure to mercury, scientists conducted a meta-analysis of the available science and
                                         determined a dose-effect relationship of IQ reductions to increases in maternal hair mercury levels.


REFERENCES
Al Osman M, Yang F, Massey IY. Exposure routes and health effects of heavy metals on children. Biometals. 2019 Aug;32(4):563-573. doi: 10.1007/s10534-019-00193-5.
Bellinger DC, Devleesschauwer B, O’Leary K, Gibb HJ. 2019. Global burden of intellectual disability resulting from prenatal exposure to methylmercury, 2015. Environ Res. 2019 Mar;170:416-421. doi: 10.1016/j.envres.2018.12.042.

Donzelli G, Carducci A, Llopis-Gonzalez A, Verani M, Llopis-Morales A, Cioni L, Morales-Suárez-Varela M. 2019. The Association between Lead and Attention-Deficit/Hyperactivity Disorder: A Systematic Review. Int J Environ Res Public Health. 2019
Jan 29;16(3). pii: E382. doi: 10.3390/ijerph16030382.
Evens A, Hryhorczuk D, Lanphear BP, Rankin KM, Lewis DA, Forst L, Rosenberg D. 2015. The impact of low-level lead toxicity on school performance among children in the Chicago Public Schools: a population-based retrospective cohort study.
Environ Health. 2015 Apr 7;14:21. doi: 10.1186/s12940-015-0008-9.
Freire C, Amaya E, Gil F, Fernández MF, Murcia M, Llop S, Andiarena A, Aurrekoetxea J, Bustamante M, Guxens M, Ezama E, Fernández-Tardón G, Olea N; INMA Project. 2018. Prenatal co-exposure to neurotoxic metals and neurodevelopment in
preschool children: The Environment and Childhood (INMA) Project. Sci Total Environ. 2018 Apr 15;621:340-351. doi: 10.1016/j.scitotenv.2017.11.273.

Grandjean P, Landrigan PJ. 2014. Neurobehavioural effects of developmental toxicity. Lancet Neurol. 2014 Mar;13(3):330-8. doi: 10.1016/S1474-4422(13)70278-3.
Gustin K, Tofail F, Vahter M, Kippler M. Cadmium exposure and cognitive abilities and behavior at 10 years of age: A prospective cohort study. Environ Int. 2018 Apr;113:259-268. doi: 10.1016/j.envint.2018.02.020.
Jacobson JL, Muckle G, Ayotte P, Dewailly É, Jacobson SW. Relation of Prenatal Methylmercury Exposure from Environmental Sources to Childhood IQ. Environ Health Perspect. 2015 Aug;123(8):827-33. doi: 10.1289/ehp.1408554. Epub 2015 Mar 10.
Karagas MR, Choi AL, Oken E, Horvat M, Schoeny R, Kamai E, Cowell W, Grandjean P, Korrick S. Evidence on the human health effects of low-level methylmercury exposure. 2012. Environ Health Perspect. 2012 Jun;120(6):799-806. doi: 10.1289/
ehp.1104494.




                                                                                      W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 0
                                                 Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 35 of 50 PageID# 115
APPENDIX B: Recent Science on the Impact of Heavy Metals oo Children’s Brain Development (continued)


Kim S, Eom S, Kim HJ, Lee JJ, Choi G, Choi S, Kim S, Kim SY, Cho G, Kim YD, Suh E, Kim SK, Kim S, Kim GH, Moon HB, Park J, Kim S, Choi K, Eun SH1. 2018. Association between maternal exposure to major phthalates, heavy metals, and persistent
organic pollutants, and the neurodevelopmental performances of their children at 1 to 2 years of age- CHECK cohort study. Sci Total Environ. 2018 May 15;624:377-384. doi: 10.1016/j.scitotenv.2017.12.058.
Lee MJ, Chou MC, Chou WJ, Huang CW, Kuo HC, Lee SY, Wang LJ. Heavy Metals’ Effect on Susceptibility to Attention-Deficit/Hyperactivity Disorder: Implication of Lead, Cadmium, and Antimony. Int J Environ Res Public Health. 2018 Jun 10;15(6).
Lewis BA, Minnes S, Min MO, Short EJ, Wu M,Lang A, Ph D, Weishampel P, Singer LT. 2018.Blood Lead Levels and Longitudinal Language Outcomes in Children from 4–12 years. J Commun Disord. 2018 Jan-Feb; 71: 85–96.
Liu J, Liu X, Wang W, McCauley L, Pinto-Martin J, Wang Y, Li L, Yan C, and Rogan WJ. 2014. Blood Lead Levels and children’s Behavioral and Emotional Problems: A Cohort Study. JAMA Pediatr. 2014 Aug 1; 168(8): 737–745.
Lucchini RG, Guazzetti S, Renzetti S, Conversano M, Cagna G, Fedrighi C, Giorgino A, Peli M, Placidi D, Zoni S, Forte G, Majorani C, Pino A, Senofonte O, Petrucci F, Alimonti A. 2019. Neurocognitive impact of metal exposure and social stressors among
schoolchildren in Taranto, Italy. Environ Health. 2019 Jul 19;18(1):67. doi: 10.1186/s12940-019-0505-3.
NTP 2012 (National Toxicology Program). Health Effects of Low-Level Lead. NTP Monograph. June 2012. ntp.niehs.nih.gov/ntp/ohat/lead/final/monographhealtheffectslowlevellead_newissn_508.pdf.
Pan S, Lin L, Zeng F, Zhang J, Dong G, Yang B, Jing Y, Chen S, Zhang G, Yu Z, Sheng G, Ma H. 2018. Effects of lead, cadmium, arsenic, and mercury co-exposure on children’s intelligence quotient in an industrialized area of southern China. Environ
Pollut. 2018 Apr;235:47-54. doi: 10.1016/j.envpol.2017.12.044.
Rodríguez-Barranco M, Lacasaña M, Aguilar-Garduño C, Alguacil J, Gil F, González-Alzaga B, Rojas-García A. 2013. Association of arsenic, cadmium and manganese exposure with neurodevelopment and behavioural disorders in children: a
systematic review and meta-analysis. Sci Total Environ. 2013 Jun 1;454-455:562-77.
Ryu J, Ha EH, Kim BN, Ha M, Kim Y, Park H, Hong YC, Kim KN. Associations of prenatal and early childhood mercury exposure with autistic behaviors at 5years of age: The Mothers and Children’s Environmental Health (MOCEH) study. Sci Total
Environ. 2017 Dec 15;605-606:251-257. doi: 10.1016/j.scitotenv.2017.06.227.
Sanders AP, Henn BC, Wright RO. Perinatal and Childhood Exposure to Cadmium, Manganese, and Metal Mixtures and Effects on Cognition and Behavior: A Review of Recent Literature. Curr Environ Health Rep. 2015 Sep; 2(3): 284–294. doi: 10.1007/
s40572-015-0058-8.
Signes-Pastor AJ, Vioque J, Navarrete-Muñoz EM, Carey M, García-Villarino M, Fernández-Somoano A, Tardón A, Santa-Marina L, Irizar A, Casas M, Guxens M, Llop S, Soler-Blasco R, García-de-la-Hera M, Karagas MR, Meharg AA. Inorganic arsenic
exposure and neuropsychological development of children of 4-5 years of age living in Spain. Environ Res. 2019 Jul;174:135-142. doi: 10.1016/j.envres.2019.04.028.
Tsuji JS, Garry MR, Perez V, Chang ET. 2015. Low-level arsenic exposure and developmental neurotoxicity in children: A systematic review and risk assessment.Toxicology. 2015 Nov 4;337:91-107. doi: 10.1016/j.tox.2015.09.002.
Wasserman GA, Liu X, Loiacono NJ, Kline J, Factor-Litvak P, van Geen A, Mey JL, Levy D, Abramson R, Schwartz A, Graziano JH. 2014. A cross-sectional study of well water arsenic and child IQ in Maine schoolchildren. Environ Health. 2014 Apr
1;13(1):23.
Zhang N, Baker WH, Tufts M, Raymond RE, Salihu H, Elliott MR. 2013. Early Childhood Lead Exposure and Academic Achievement: Evidence From Detroit Public Schools, 2008–2010. Am J Public Health. 2013 Mar; 103(3): e72–e77.




                                                                                      W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 1
                                       Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 36 of 50 PageID# 116

APPENDIX C: LABORATORY ANALYSIS – SUMMARY OF METHODS FOR HEAVY METALS TESTING

BACKGROUND                                                      SAMPLE PREPARATION                                                                     quadrupole mass spectrometry (ICP-QQQ-MS). The
                                                                                                                                                       ICPQQQ-MS method uses advanced interference removal
HBBF commissioned a national laboratory recognized for          Baby food receipt and storage: BAL received 168 baby                                   techniques to ensure accuracy of the sample results. This
its expertise in heavy metals analysis, Brooks Applied Labs     food containers in April and May 2019. BAL logged in                                   technology allows for the removal of polyatomic and
(BAL) near Seattle Washington (http://brooksapplied.com/),      samples for the analysis of total recoverable arsenic [As],                            doubly-charged ions that can interfere with an isotope.
to test 168 containers of baby food for total recoverable       cadmium [Cd], lead [Pb], and mercury [Hg].                                             This is a critical step for arsenic analysis, since arsenic
arsenic, lead, cadmium, and mercury; and speciated arsenic                                                                                             is a monoisotopic element. For more information, visit
for a subset of samples.                                        BAL received and stored all samples according to                                       the Interference Reduction Technology section on BAL’s
                                                                BAL Standard Operating Procedures (SOPs) and                                           website, brooksapplied.com.
BAL is accredited through the National Environmental            EPA methodology. Samples were stored at ambient
Accreditation Program (NELAC), the Department of                temperature, maintaining the shipping temperature of
Defense (DOD), and the International Organization               the samples. Once containers were opened and aliquots                                  TOTAL MERCURY ANALYSIS BY EPA METHOD 1631
for Standardization (ISO). It has also earned state             obtained for testing, samples were frozen.
accreditations for a variety of metals analyses, including                                                                                             BAL prepared samples for Hg analysis using the AOAC
arsenic and mercury. It uses the most current microwave         Sample homogenization: Any foods which were                                            2015.01, modified method, as described above. BAL
digestion and ICP-MS technologies, and specializes in heavy     heterogeneous (e.g., snack bars) were thoroughly                                       analyzed sample preparations with stannous chloride
metals testing (including arsenic, lead, cadmium, and           homogenized prior to sample digestion. All equipment                                   (SnCl2) reduction, single gold amalgamation, and cold
mercury). BAL’s clients include local governments, industry,    used for the homogenization process was pre-cleaned                                    vapor atomic fluorescence spectroscopy (CVAFS) detection
the federal government, and engineering consulting firms.       beforehand and subject to routine testing to ensure the                                using a Brooks Rand Instruments MERX-T CVAFS Mercury
                                                                accuracy of sample data.                                                               Automated-Analyzer. The laboratory then blank corrected
BAL specializes in low-level metal analysis, including                                                                                                 the Hg results as described in the relevant BAL SOP and
analysis in food. It has tested a wide range of baby foods.     Sample digestion: BAL prepared samples by the addition                                 evaluated results using adjusted reporting limits to account
Its sensitive methods can detect heavy metals in a wide         of hydrogen peroxide (H2O2) and concentrated nitric acid                               for sample aliquot size.
range of baby food types, including grains, dairy, fruits and   (HNO3) to a microwave digestion vessel, via method AOAC
vegetables, and meat.                                           2015.01, modified. BAL digested samples at a precise
                                                                pressure and temperature in a controlled microwave                                     ARSENIC SPECIATION ANALYSIS
For the heavy metals analyses used in this study, BAL is        digestion program.
accredited according to the ISO 17025 standard. BAL’s                                                                                                  Sample digestion: BAL digested baby food samples
methods are comparable to FDA methods (FDA 2012,2015),                                                                                                 for arsenic speciation using a solution of trifluoroacetic
with two notable differences: 1) The extraction acid            TOTAL METALS ANALYSIS BY AOAC 2015.01, MOD.                                            acid (TFA). The TFA digestion method typically induces
used by BAL gives optimum results specifically for the                                                                                                 conversion of As(V) to As(III) in the samples and matrix
food type being analyzed, according to tests of a range         BAL developed method AOAC 2015.01, Mod (Heavy Metals                                   spikes and induces conversion of As(III) to As(V) in the
of acids and other solvents; and 2) BAL achieves a lower        in Food: Inductively Coupled Plasma-Mass Spectrometry)                                 blank spikes. (This is also a characteristic of FDA’s method.)
limit of quantification (LOQ) for the analysis of inorganic     for analysis of total recoverable metals. The method                                   Therefore, the accurate measurement resulting from this
arsenic than FDA. Other major analytical techniques             was accepted as a First Action Method by the consensus                                 method is total inorganic arsenic (the sum of As(V) and
are comparable: for example, both BAL and FDA rely on           standards developing organization AOAC, placing it in                                  As(III)), rather than results from individual valence states.
chromatography methods to separate arsenic species, and         AOAC’s process leading to formal method adoption.
ICP-MS methods to detect heavy metals.                                                                                                                 Analysis of arsenic speciation: Extracts from digestion
                                                                BAL analyzed total recoverable As, Cd, and Pb according                                were analyzed for total inorganic arsenic [InorgAs] (sum
                                                                to this method, using inductively coupled plasma triple                                of As(III) and As(V)), monomethylarsonic acid [MMAs], and


                                                                W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 2
                                     Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 37 of 50 PageID# 117
dimethylarsinic acid [DMAs] using ion chromatography         REFERENCES
inductively coupled plasma collision reaction cell
                                                             FDA 2015 (U.S. Food and Drug Administration). Elemental Analysis Manual
mass spectrometry (IC-ICP-CRC-MS). This method uses          (EAM) for Food and Related Products, EAM 4.7. Inductively Coupled Plasma-
chromatography to separate the different arsenic species     Mass Spectrometric Determination of Arsenic, Cadmium, Chromium, Lead,
                                                             Mercury, and Other Elements in Food Using Microwave Assisted Digestion.
and ICP-CRC-MS to detect the arsenic. The CRC is an          https://www.fda.gov/food/laboratory-methods-food/elemental-analysis-
interference reduction technology to remove polyatomic       manual-eam-food-and-related-products.

ions that can interfere with arsenic.                        FDA 2012 (U.S. Food and Drug Administration). Elemental Analysis Manual
                                                             (EAM) for Food and Related Products, EAM 4.11. Arsenic Speciation in
                                                             Rice and Rice Products Using High Performance Liquid Chromatography-
                                                             Inductively Coupled Plasma-Mass Spectrometric Determination. https://
                                                             www.fda.gov/food/laboratory-methods-food/elemental-analysis-manual-
                                                             eam-food-and-related-products.
QA/QC AND CERTIFICATION

Quality Assurance and Quality Control: All analyses were
conducted in accordance with BAL’s Standard Operating
Procedures. Each preparation batch also included four
method blanks (BLKs), a laboratory fortified blank (BS), a
certified reference material (SRM), a laboratory duplicate
(DUP), and a matrix spike/matrix spike duplicate (MS/
MSD) set. Post-preparation spikes (PS) were also included
in the arsenic speciation batches. The sample results
were reviewed and evaluated in relation to the QA/QC
samples worked up at the same time. The BS recoveries,
SRM recoveries, PS recoveries, and method blanks were
evaluated against method criteria to ensure data quality.

BAL certification: BAL is ISO certified for elemental
analyses (including arsenic, lead, cadmium, and mercury)
and arsenic speciation analysis in food.




                                                             W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 3
                                        Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 38 of 50 PageID# 118

APPENDIX D: LABORATORY TEST RESULTS FOR PERCHLORATE

Results for analysis of perchlorate in a limited number of baby foods are listed below. Testing was commissioned by HBBF and performed by Southwest Research Institute, San Antonio, TX. The
detailed laboratory report (SWRI 2019) is provided under “Resources” in HBBF’s online version of this heavy metals study, at healthybabyfood.com.

Twenty-five foods were tested for perchlorate, with containers purchased from supermarkets near Washington DC and from online retailers. These 25 foods were also included in the heavy
metals testing described in this report, but perchlorate testing was performed using food samples extracted from a separate container. The table below also lists the number of heavy metals
detected in each of these foods, from Appendix A, to provide information on the full range of neurotoxic contaminants covered in this study and detected in the foods chosen for testing. This
limited perchlorate testing is intended to spur further testing and research on perchlorate in baby food. It is not necessarily representative of perchlorate levels across the baby food market, but
instead provides a snapshot of levels in containers of these 25 foods.

The qualifier “<” indicates that the perchlorate concentration was below the method detection limit, while “(*)” indicates that the arsenic concentration was near the method detection limit
and was estimated.

                                                                                                                                                                                           Number of heavy
                                                                                                                                                                                           metals detected in
 Brand                       Food                                                                                                     Food type                        Perchlorate (ppb)      this food**
 Healthy Times               Organic Brown Rice Cereal - 4+ months                                                                    Cereal - rice                           7.1                  4
 Gerber                      Rice Single Grain Cereal                                                                                 Cereal - rice                           4.6                  4
 BioKinetics                 BioKinetics Brown Rice Organic Sprouted Whole Grain Baby Cereal                                          Cereal - rice                          < 3.2                 4
 Beech-Nut                   Rice Single Grain Baby Cereal - Stage 1, from about 4 months                                             Cereal - rice                          < 3.2                 4
 Earth’s Best                Whole Grain Rice Cereal                                                                                  Cereal - rice                          < 3.2                 4
 Gerber                      Oatmeal Single Grain Cereal                                                                              Cereal - oatmeal                        7.7                  3
 Beech-Nut                   Oatmeal Whole Grain Baby Cereal - Stage 1, from about 4 months                                           Cereal - oatmeal                        4.2                  3
 Earth’s Best                Whole Grain Oatmeal Cereal                                                                               Cereal - oatmeal                       2.7 *                 3
 HappyBABY                   Oatmeal Baby Cereal, Clearly Crafted - Organic Whole Grains - for sitting baby                           Cereal - oatmeal                       1.6 *                 2
 Gerber                      MultiGrain Cereal - Sitter 2nd Foods                                                                     Cereal - mixed and multi-grain          8.7                  4
 HappyBABY                   Oats & Quinoa Baby Cereal Organic Whole Grains with Iron - Sitting baby                                  Cereal - mixed and multi-grain         2.4 *                 3
 Gerber                      Whole Wheat Whole Grain Cereal - Sitter 2nd Foods                                                        Cereal - other single-grain             4.2                  3
 NurturMe                    Organic Quinoa Cereals - Quinoa + Sweet Potato + Raisin                                                  Cereal - other single-grain             3.5                  4
 Gerber                      Barley Single Grain Cereal- Supported Sitter 1st Foods                                                   Cereal - other single-grain             3.3                  3
 Similac                     Similac Advance OptiGRO Powder - Milk-Based                                                              Formula                                11.4                  2
 Earth’s Best                Organic Sensitivity - DHR/ARA Infant Formula with Iron Organic Milk-Based Powder                         Formula                                1.5 *                 2
 Enfamil                     ProSobee Soy Infant Formula, Milk-Free Lactose-Free Powder with Iron                                     Formula                                < 3.2                 3
 Earth’s Best                Spinach and Potato Organic Baby Food - 2, 6+ months                                                      Veggie - mixed                         19.8                  3
 Beech-Nut                   Organics Just Carrots - Stage 1                                                                          Veggie - single - carrot                2.3                  4
 Parent’s Choice (Walmart)   Carrot - Stage 2, 6+ months                                                                              Veggie - single - carrot              0.64 *                 2
 HappyBABY                   Simple Combos Apples, Spinach & Kale - 2                                                                 Fruit and vegetable - mixed             3.7                  4




                                                                        W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 4
                                               Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 39 of 50 PageID# 119
APPENDIX D: Laboratory Test Results for Perchlorate (continued)
                                                                                                                                                                                                        Number of heavy
                                                                                                                                                                                                        metals detected in
 Brand                            Food                                                                                                          Food type                           Perchlorate (ppb)      this food**
 Plum Organics                    Mighty Morning Bar - Blueberry Lemon - Tots: 15 months & up                                                   Snack - bar                              1.8 (J)                3
 HappyBABY                        Superfood Puffs - Apple & Broccoli Organic Grain Snack - for crawling baby                                    Snack - puffs                             < 3.2                 4
 Baby Mum-Mum                     Banana Rice Rusks                                                                                             Snack - rice rusks and rice cakes          4.6                  4
 HappyBABY                        Organic Rice Cakes Puffed Rice Snack - Apple                                                                  Snack - rice rusks and rice cakes         < 3.2                 4


 Notes
 The symbol “<” indicates no detection, with a test result less than the indicated limit of detection.
 The symbol “*” indicates test results that are estimated, between the limit of detection and the limit of quantification.
 ** Heavy metal test data can be found in Appendix A. Perchlorate and metals tests used food from separate containers for each food, not a single container.




REFERENCES
SWRI 2019 (Southwest Research Institute). LC/MS/MS Analysis for Perchlorate. Available at www.healthybabyfood.org.




                                                                                  W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 5
                                       Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 40 of 50 PageID# 120

APPENDIX E: RESULTS OF IQ ANALYSIS: 15 FOODS ACCOUNT FOR OVER HALF OF TOTAL IQ LOSS
FROM CHILDREN’S EXPOSURES TO ARSENIC AND LEAD IN BABY FOOD

Healthy Babies Bright Futures (HBBF) commissioned a              analyzes the prepared foods for levels of the contaminants                             Estimating children’s intake of lead and arsenic: Abt
new study from Abt Associates (Abt) to quantify the health       of interest. This process yields nationally representative                             matched mean values for each TDS food with each food
impacts posed by multiple heavy metals in baby food. This        estimates of contaminant levels in approximately 280 kinds                             consumed in the WWEIA dataset according to the mapping
work gives first-ever estimates of the population-wide           of food and beverages. Abt used TDS arsenic and lead data                              file. The intake of arsenic and lead for each food consumed
decline in IQ from children’s exposures to lead and arsenic      to represent contaminant levels in the foods babies eat.                               was calculated as the product of the concentration of each
in food, from birth to 24 months of age. It also gives the 15                                                                                           metal and the mass of each food consumed during the
baby foods that collectively account for 55 percent of the                                                                                              survey’s period of record.
total IQ loss from these exposures.
                                                                 ESTIMATING CHILDREN’S INTAKE                                                           Criteria for inclusion of surveyed children: Abt included
                                                                 OF ARSENIC AND LEAD                                                                    in the analysis all children with two days of dietary data
                                                                                                                                                        from WWEIA, and used the mean lead/arsenic consumption
DATA USED IN IQ LOSS ANALYSIS                                    Steps and assumptions in estimating children’s arsenic and                             value between the two days to represent each child’s
                                                                 lead intake include:                                                                   average daily lead/arsenic intake.
The analysis relies on two data sources published by the
federal government:                                              Mapping the food intake and concentration datasets: A
                                                                 mapping file1 pairs TDS foods with similar foods included
Foods babies eat: What We Eat in America (WWEIA)                 in the WWEIA dataset. The mapping file covers 2014-2016                                ESTIMATING INORGANIC ARSENIC
data – 24-hour food recall data collected as part of The         TDS data cycles; Abt used all three of these years of data                             CONCENTRATIONS
National Health and Nutrition Examination Survey                 to represent the lead and arsenic levels in foods children
(NHANES) – contains dietary intake measurements for              eat. For WWEIA, FDA’s mapping file covers 2003-2014. Abt                               FDA tests TDS foods for total arsenic, as opposed to
the U.S. population, including babies. Dietary data are          used a subset of those years, WWEIA data cycles from 2009-                             inorganic arsenic. Inorganic arsenic is the form considered
collected for up to two days for each respondent, including      2014, to represent the foods children eat. The earlier years                           in studies of arsenic exposure and IQ loss, and for which
food type and quantity consumed. NHANES is run by the            of WWEIA data covered in FDA’s mapping file (2003-2008)                                concentration-response functions have been developed.
CDC’s National Center for Health Statistics (NCHS) and           were considered less representative of children’s current                              Studies indicate that inorganic arsenic is more toxic than
was designed to collect information on the health and            eating habits than the more recent data, and were therefore                            other forms (Abt 2017). Therefore, it was necessary to scale
nutritional status of the U.S. civilian, non-institutionalized   excluded from the analysis.                                                            the total arsenic consumed by children to represent the
population through in-home interviews and physical                                                                                                      portion that was inorganic. In the absence of more specific
examinations. Abt used this data to represent babies’ daily      Method used to account for arsenic and lead levels                                     information, Abt assumed that 70 percent of total arsenic
food intake in this analysis.                                    below detection limits: Abt performed the Xue et al. (2010)                            consumed in food was comprised of inorganic arsenic, as
                                                                 method for summarizing values of TDS data that fall below                              was done by the European Food Safety Authority in their
Arsenic and lead levels in baby food: FDA’s Total Diet           the limit of detection (LOD), assigning half the LOD to values                         2014 report entitled “Dietary exposure to inorganic arsenic
Study (TDS), an ongoing FDA program, collects information        below the LOD if there was at least one detection among                                in the European population” (EFSA 2014). In certain cases,
on levels of various contaminants, including arsenic             the many samples taken of each particular food; otherwise                              exceptions to the application of this rule were made using
and lead, that occur in food and beverages commonly              a value of 0 was assigned.                                                             information about the arsenic makeup of particular foods
consumed by the U.S. population. FDA buys these foods as                                                                                                as specified in Cubadda et al. (2017).
a consumer would, prepares them as directed, and then



                                                                 1 provided by FDA to Abt (via personal correspondence)



                                                                 W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 6
                                         Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 41 of 50 PageID# 121
Using this information, Abt assumed:                           ESTIMATING IQ LOSS FROM LEAD                                                           for the year of each child’s age in the WWEIA data, which
                                                                                                                                                      is represented by their personal blood lead level with the
•   95% of total arsenic is inorganic in beverages, and 100%
                                                               Abt used the following steps to estimate IQ loss from lead                             added contribution from food (as described above).
    of total arsenic is inorganic in bottled water.
                                                               intake:
•   80% of total arsenic is inorganic in fruit.                                                                                                       5. Used the Crump et al. (2013) concentration-response
•   60% of total arsenic is inorganic in rice.                 1. Calculated baseline concurrent childhood lead uptake                                function to estimate the lifetime IQ loss due to the
                                                               for each year of age from 0 to 7. Other sources of lead were                           difference in lifetime blood lead level based on the
•   95% of total arsenic is inorganic in wheat.
                                                               accounted for by using U.S. Environmental Protection                                   contribution of lead in food using the following equation:
•   5% of total arsenic is inorganic in fish and shellfish,    Agency’s (EPA’s) default levels for air, drinking water, and
    including New England clam chowder and tuna                soil/dust lead exposure, as outlined in the agency’s User’s
    casserole.                                                 Guide for the Integrated Exposure Uptake Biokinetic model
•   90% of total arsenic is inorganic in vegetables.           for Lead in Children (IEUBK), excluding the contribution
                                                               from food (EPA 2007). These estimates were input into
                                                               approximation equations from EPA’s IEUBK model that were                               where:
In addition, Abt assumed the following inorganic arsenic       derived by Zartarian et al. (2017) to convert this baseline                            Beta = -3.25
compositions based on independent testing from data            lead uptake to blood lead level (without food intake).
provided by HBBF, from laboratory results presented in                                                                                                PbB1 = Baseline lifetime blood lead level without food
HBBF (2017):                                                   2. Estimated the lead consumption from WWEIA’s                                         PbB2 = Baseline lifetime blood lead level including food
                                                               contribution to the child’s blood lead level by converting                             contribution
•   61% of total arsenic is inorganic in infant rice cereal.
                                                               lead consumption to lead uptake (assuming 50% lead
•   53% of total arsenic is inorganic in infant multi-grain    uptake from dietary ingestion), and the same estimation
    and non-rice cereals.                                      equations of EPA’s IEUBK model described in Step 1 to
                                                               convert the baseline lead uptake estimated above plus the                              ESTIMATING IQ LOSS FROM INORGANIC ARSENIC
Abt also assumed the following inorganic arsenic               additional lead uptake from food to blood lead level (with
compositions based on testing performed by FDA, from           food intake).                                                                          Abt used the following steps to estimate IQ loss as a result
analysis of data from FDA (2014) provided by EDF (2018):                                                                                              of inorganic arsenic intake:
                                                               3. Assumed each child’s daily lead intake from food was
•   73% of total arsenic is inorganic in grape juice.
                                                               equal to their survey-specific lead intake for the entire                              1. Assumed each child’s inorganic arsenic intake was equal
•   59% of total arsenic is inorganic in oat ring cereal.      year of their age in the WWEIA data, and equal to the                                  to their personal inorganic arsenic intake for the entire of
•   56% of total arsenic is inorganic in teething biscuits.    population-wide mean lead intake from food for every other                             their current age, and equal to the population-wide mean
                                                               year of life.. For example, the estimated mean lead intake                             inorganic arsenic intake for every other year of life specific
                                                               for a child when they were one year old (assuming they                                 to that year of life and the study population. For example,
All other foods not specifically mentioned were assumed        are not one year old in the WWEIA data) is represented by                              the mean inorganic arsenic intake for a child when they
to have 70% of total arsenic as inorganic arsenic, per EFSA    calculating the mean lead intake of all one-year-olds in the                           were one year old (assuming they are not one year old in
(2014).                                                        dataset.                                                                               the WWEIA data) is represented by calculating the mean
                                                                                                                                                      inorganic arsenic intake of all one-year-olds in the dataset.
                                                               4. Calculated lifetime blood lead without food by taking
                                                               the average of the baseline concurrent blood lead levels for                           2. Calculated lifetime inorganic arsenic consumption from
                                                               each year of life as estimated by the Zartarian et al. (2017)                          food by taking the average of the mean inorganic arsenic
                                                               IEUBK estimation equations (in Step 1). Calculated lifetime                            consumption figures from the dataset for each year of life,
                                                               blood lead with food by taking the average of the mean                                 except for the year of each child’s age in the WWEIA data,
                                                               value of blood leads with both other sources of lead and                               which is represented by their personal mean daily inorganic
                                                               food in the data (from step 2) for each year of life, except                           arsenic intake (as described above).



                                                               W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 7
                                       Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 42 of 50 PageID# 122
3. Used a concentration-response function based on a study        ESTIMATING TOTAL LIFETIME IQ LOSS FROM LEAD                                            These two IQ losses for each food were then added together
by Wasserman et al. (2004), as described in Abt 2017, to          AND ARSENIC IN FOODS BABIES EAT                                                        to estimate the total IQ loss from each food due to both lead
estimate lifetime IQ loss based on arsenic drinking water                                                                                                and arsenic combined.
concentration:                                                    Total IQ loss from food was estimated as the sum of the
                                                                  lifetime IQ loss due to lead consumption from food with
                                                                  the lifetime IQ loss due to inorganic arsenic consumption
                                                                  from food.                                                                             ESTIMATING POPULATION-WIDE TOTAL LIFETIME
where:                                                                                                                                                   IQ LOSS DUE TO LEAD, ARSENIC, AND LEAD AND
                                                                                                                                                         ARSENIC COMBINED
Beta = 0.44
ΔAsDW = Change in arsenic drinking water concentration            DEFINING THE CONTRIBUTION OF EACH FOOD                                                 Total IQ loss due to lead, arsenic, and lead and arsenic
                                                                  TO IQ LOSS                                                                             combined were calculated by multiplying each child’s
                                                                                                                                                         estimated lifetime IQ loss from each of these sources by the
4. Converted lifetime inorganic arsenic consumption               Total IQ loss was estimated for each food from the TDS                                 corresponding survey weight, and summed together for all
from food (from Step 2) to an approximate drinking                based on lead consumption alone, arsenic consumption                                   children aged zero to less than two in the survey data.
water concentration by assuming that each child in the            alone, and lead consumption and arsenic consumption
Wasserman et al. (2004) consumes 1 Liter of water per day,        combined. It was necessary to calculate the lifetime IQ loss
as was done by CalEPA when deriving a chronic Reference           for each instance that a food was consumed individually,
Exposure Level for inorganic arsenic consumption in               since the method for calculating lead uptake is specific                               LIMITATIONS
2008 (CalEPA, 2008). This was necessary to match the              to age. Thus, an instance of food consumption of the
concentration-response function in Step 3.                        same food in the same amount could be responsible for                                  A baseline level of inorganic arsenic could not be estimated;
                                                                  two different magnitudes of IQ loss due to lead if the two                             it was necessary for us to use a linear concentration-
Because the Wasserman et al. (2004) concentration-response        children who consumed the food were of different ages.                                 response function relating inorganic arsenic to IQ loss.
function for IQ loss is linear, the approximate equivalent                                                                                               Thus, Abt was unable to provide a range of results related
drinking water concentration calculated in Step 4 represents      Lifetime IQ loss from lead was calculated for each instance                            to the many concentration response functions presented
the change in arsenic drinking water concentration used           of food consumption using the IQ Loss equation as above.                               in Abt’s previous arsenic analysis (Abt 2017). There is a
in the equation in Step 3. In other words, the IQ loss for a      However, PbB2 was assumed equal to baseline lifetime                                   great deal of uncertainty in the inorganic arsenic dose
population with any background level of arsenic exposure          blood lead level plus the additional blood lead from the                               conversions, and it should be noted that Abt is assuming
using the Wasserman et al. (2004) function will always            consumption of that one food for the current year of                                   that the linear extrapolation holds for different population
be equal to the change in arsenic concentration from the          their life. All other years of blood lead averaged into the                            and lower doses compared to the original studies.
calculation in Step 4 multiplied by the beta. This differs from   lifetime blood lead equation for PbB2 are assumed equal                                Estimates of IQ loss from lead in food are considered to be
the lead analysis, where the background exposure from             to the baseline. Each of these incremental IQ losses due to                            lower-bound estimates, from Abt’s experience applying
other sources matters due to the log transformation of lead       each instance of a particular food being consumed were                                 a range of accepted concentration-response functions
in the concentration-response function.                           multiplied by their respective survey weight, and summed                               from other studies. HBBF recommends that future work to
                                                                  to estimate the total IQ loss attributable to each food across                         estimate IQ loss from heavy metals in food include a full
                                                                  the population of children.                                                            range of accepted functions, for a more comprehensive view
                                                                                                                                                         of potential health impacts for children.
                                                                  Lifetime IQ loss from arsenic was calculated using the
                                                                  concentration response function above for each food
                                                                  consumption instance, but was then multiplied by the
                                                                  survey weight, and summed to estimate the total IQ loss
                                                                  attributable to each food across the population of children.




                                                                  W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 8
                                           Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 43 of 50 PageID# 123
INTERPRETATION OF RESULTS: LIFETIME                                      RESULTS OF THE ANALYSIS
CONSUMPTION AND IQ LOSS
                                                                         Results are detailed in Abt 2019b. Abt estimates more than
Results are presented in Abt (2019b) for children under the              11 million IQ points lost among children ages 0-24 months
age of two. The results reflect lifetime consumption / IQ                from exposure to arsenic and lead in food. The table below
loss, and are focused on the group of children in the WWEIA              shows the top 15 foods contributing to IQ loss for those
data who are ages 0 to 2 at the time of the survey.                      children, from an analysis of all WWEIA foods that are
                                                                         matched to TDS foods.




                                                                          Of these foods:
                               Percent of total                           Rank for potency
                               harm (fraction of                          (considering
                               total IQ points lost                       average IQ points             Food name from
                               for children under                         lost per child eating         FDA's Total Diet Study
 Food consumed by child        2, from lead and       Primary toxic       the food; 1=highest,          (TDS) - source of As/Pb          Food name(s) from What We Eat in America survey (WWEIA)*, source of data on food
 age 0 - 24 months             arsenic in food)       metal of concern    15=lowest)                    concentration data               types and amounts that children eat

 Rice dishes, including with   10.0%                  Arsenic             1                             Fried rice, meatless,            SPANISH RICE; RICE W/ BEANS; FLAVORED RICE&PASTA MIXTURE (INCL RICE-A-RONI);
 beans & veggies                                                                                        from Chinese carry-out           and other rice dishes

 Milk, whole                   8.4%                   Arsenic             7                             Milk, whole, fluid               MILK, COW'S, FLUID, WHOLE

 Rice, white and brown         7.0%                   Arsenic             6                             Rice, white, enriched,           Rice, white, cooked, fat not added in cooking; Rice, white, cooked, fat added in cooking,
                                                                                                        cooked                           made with oil; RICE, WHITE, COOKED, REGULAR, NO FAT ADD IN COOKING

 Apple juice                   6.1%                   Arsenic             10                            Apple juice, bottled; BF,        APPLE JUICE; APPLE JUICE, BABY
                                                                                                        juice, apple

 Infant formula                5.3%                   Lead                4                             BF, Infant formula, milk-        ENFAMIL LIPIL, W/ IRON, INFANT FORMULA, PREP FROM PDR; SIMILAC ADVANCE, W/
                                                                                                        based, iron fortified RTF        IRON, INFANT FORMULA, PREP FROM PDR; Similac Advance, infant formula, prepared
                                                                                                                                         from powder, made with baby water; and other infant formulas

 Fruit juice blend (100%       4.1%                   Arsenic             8                             Fruit juice blend (100%          FRUIT JUICE BLEND, 100% JUICE
 juice)                                                                                                 juice), canned/bottled

 Infant rice cereal            2.7%                   Arsenic             3                             BF, cereal, rice, dry,           RICE CEREAL, BABY, DRY, INSTANT
                                                                                                        prepared w/ water

 Grape juice                   2.0%                   Lead and arsenic    5                             Grape juice, frozen              GRAPE JUICE
                                                                                                        conc, reconstituted; BF,
                                                                                                        juice, grape

 Cheerios and other oat        1.6%                   Arsenic             12                            Oat ring cereal                  CHEERIOS; HONEY NUT CHEERIOS
 ring cereals

 Sweet potato (baby food)      1.6%                   Lead and arsenic    2                             BF, sweet potatoes               SWEETPOTATOES, BABY, STRAINED; SWEETPOTATOES, BABY, JUNIOR

 Soft cereal bars and          1.4%                   Arsenic             11                            Granola bar, w/ raisins          Kellogg's Nutri-Grain Cereal Bar; COOKIE, OATMEAL; COOKIE, OATMEAL, W/ RAISINS OR
 oatmeal cookies                                                                                                                         DATES




                                                                         W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 3 9
                                                 Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 44 of 50 PageID# 124

                                                                                  Of these foods:
                                  Percent of total                                Rank for potency
                                  harm (fraction of                               (considering
                                  total IQ points lost                            average IQ points             Food name from
                                  for children under                              lost per child eating         FDA's Total Diet Study
 Food consumed by child           2, from lead and            Primary toxic       the food; 1=highest,          (TDS) - source of As/Pb          Food name(s) from What We Eat in America survey (WWEIA)*, source of data on food
 age 0 - 24 months                arsenic in food)            metal of concern    15=lowest)                    concentration data               types and amounts that children eat

 Macaroni and cheese              1.4%                        Lead and arsenic    13                            Macaroni and cheese,             Macaroni or noodles with cheese, made from packaged mix; MACARONI OR NOODLES W/
                                                                                                                prepared from box mix            CHEESE; MACARONI/NOODLES W/ CHEESE, MADE FROM DRY MIX

 Puffs and teething biscuits      1.3%                        Lead and arsenic    9                             BF, teething biscuits            GERBER FINGER FOODS, PUFFS, BABY FOOD; Cookie, teething, baby; Cookie, fruit, baby
                                                                                                                                                 food; Finger Foods, Puffs, baby food

 Bottled drinking water           1.2%                        Arsenic             15                            Bottled drinking water           WATER, BOTTLED, UNSWEETENED; Water, baby, bottled, unsweetened
                                                                                                                (mineral/spring), not
                                                                                                                carbonated or flavored

 Fruit yogurt                     1.2%                        Lead                14                            Yogurt, lowfat, fruit-           YOGURT, FRUIT VARIETY, WHOLE MILK; YOGURT, FRUIT VARIETY, LOWFAT MILK
                                                                                                                flavored



 Notes

 * What We Eat in America (WWEIA) dataset: Many foods are matched to a single TDS food in Abt’s calculation method (per FDA’s mapping file). Foods shown above are those most commonly consumed by children
 0-24 mo, from among the WWEIA foods matched to each listed TDS food.
 Results shown above for IQ loss and potency ranking correspond to children from 0-24 months old
 BF = baby food, in TDS food names




REFERENCES
Abt 2017 (Abt Associates). Effects of Inorganic Arsenic in Infant Rice Cereal    Crump KS, Van Landingham C, Bowers TS, Cahoy D, Chandalia JK. A                        FDA 2014 (U.S. Food and Drug Administration). Study of lead levels in infant
on Children’s Neurodevelopment. Prepared for Healthy Babies Bright               statistical reevaluation of the data used in the Lanphear et al. (2005)                and toddler food. Data received by Environmental Defense Fund (EDF) via
Futures. https://www.healthybabycereals.org/sites/healthybabycereals.org/        pooled-analysis that related low levels of blood lead to intellectual deficits in      a Freedom of Information Act request (see EDF 2018 for details and link to
files/2017-12/AbtAssociates_2017_EffectsOfInorganicArsenicInInfantRice           children. Crit Rev Toxicol. 2013 Oct;43(9):785-99.                                     data).
CerealOnChildren%27sNeurodevelopment.pdf.
                                                                                 Cubadda F, Jackson BP, Cottingham KL, Van Horne YO, Kurzius-Spencer M.                 HBBF 2017 (Healthy Babies Bright Futures). Arsenic in 9 Brands of Infant
Abt 2019a (Abt Associates). Results of NHANES/TDS Lead Analysis using            2017. Human exposure to dietary inorganic arsenic and other arsenic species:           Cereal. A national survey of arsenic contamination in 105 cereals from
Xue et al. (2010) Method (revised). Study commissioned by Environmental          State of knowledge, gaps and uncertainties. Sci Total Environ. 2017 Feb                leading brands. Including best choices for parents, manufacturers and
Defense Fund (EDF). EDF summary: http://blogs.edf.org/health/2018/10/25/         1;579:1228-1239.                                                                       retailers seeking healthy options for infants. December 2017. www.
fda-reduces-limit-lead-childrens-food/. Abt summary: http://blogs.edf.org/                                                                                              healthybabycereal.org.
health/files/2019/01/Abt-Lead-in-Food-Exposure-Analysis-FDA-TDS-2014-            EFSA 2014 (European Food Safety Authority). Dietary exposure to inorganic
2016-Xue-LOD-revised-1-7-19.pdf/.                                                arsenic in the European population. Scientific Report of ESFA. Parma, Italy.           Wasserman GA, Liu X, Parvez F, Ahsan H, Factor-Litvak P, van Geen A, ... &
                                                                                 EFSA Journal 2014;12(3):3597. https://efsa.onlinelibrary.wiley.com/doi/                Momotaj H. 2004. Water arsenic exposure and children’s intellectual function
Abt 2019b (Abt Associates). Results of NHANES/TDS Analysis of IQ loss            epdf/10.2903/j.efsa.2014.3597.                                                         in Araihazar, Bangladesh. Environmental Health Perspectives, 112(13), 1329-
analysis from children’s exposures to lead and arsenic in baby food. Study                                                                                              1333.
commissioned by Healthy Babies Bright Futures.                                   EDF 2018 (Environmental Defense Fund). For children’s food, heavy metals
                                                                                 require more attention and better standards. June 12 2018. http://blogs.edf.           Xue, J., Zartarian, V., Wang, S.-W., Liu, S. V., & Georgopoulos, P. (2010).
California Environmental Protection Agency (CalEPA). (2008). Inorganic           org/health/2018/06/12/childrens-food-heavy-metals/.                                    Probabilistic modeling of dietary arsenic exposure and dose and evaluation
Arsenic Reference Exposure Levels. Appendix D1. Office of Environmental Health                                                                                          with 2003-2004 NHANES data. Environmental Health Perspectives, 118(3),
Hazard Assessment. Retrieved from: https://oehha.ca.gov/media/downloads/         EPA 2007 (U.S. Environmental Protection Agency). User’s Guide: Integrated              345.
crnr/appendixd1final.pdf (updated July 2014)                                     Exposure Uptake Biokinetic model for Lead in Children. EPA 9275 7-41. May
                                                                                 2007.                                                                                  Zartarian V, Xue J, Tornero-Velez R, Brown J. 2017. Children’s Lead Exposure:
                                                                                                                                                                        A Multimedia Modeling Analysis to Guide Public Health Decision-Making.
                                                                                                                                                                        Environ Health Perspect. 2017 Sep 12;125(9):097009.




                                                                                 W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 4 0
                                     Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 45 of 50 PageID# 125
ADDENDUM - REVISIONS TO FDA’S MAPPING FILE                     •    WWEIA matched food: CORN SOUP, CREAM OF,
                                                                    PREPARED W/ WATER
In calculations described above, Abt assumed the               •    Revised TDS food: Assume 50/50 mixture of these 2 TDS
following matches that differed from the FDA’s                      foods: TDS food #1: Corn, fresh/frozen, boiled); and TDS
original mapping file, to provide more representative               food #2: Milk, whole, fluid
concentration estimates where inexact FDA matches
yielded inappropriate estimates. In these cases, high
arsenic levels in clam chowder from the TDS dataset            •    WWEIA matched foods: MUSHROOM SOUP, CREAM
were inconsistent with arsenic levels typical for the               OF, PREP W/ MILK; MUSHROOM SOUP, CREAM OF,
matched foods from WWEIA listed below.                              PREPARED W/ WATER; MUSHROOM SOUP, NFS
                                                               •    Revised TDS food: Assume 50/50 mixture of these 2 TDS
TDS food from FDA mapping file: Clam chowder, New                   foods: TDS food #1: Mushrooms, raw; and TDS food #2:
England, canned, cond, prepared w/ whole milk                       Milk, whole, fluid

•   WWEIA matched foods: CHICKEN NOODLE SOUP,
    CREAM OF; CHICKEN SOUP, CREAM OF, PREPARED W/              •    WWEIA matched food: CHEDDAR CHEESE SOUP
    WATER; CHICKEN/TURKEY SOUP, CM OF, CAN, RED SOD,           •    Revised TDS food: Assume 50/50 mixture of these 2 TDS
    W/ MILK; CHICKEN SOUP, CREAM OF, NS AS TO MILK OR               foods: TDS food #1: Cheese, cheddar, natural (sharp/
    WATER                                                           mild); TDS food #2: Milk, whole, fluid
•   Revised TDS food: Assume 50/50 mixture of these 2
    TDS foods: TDS food #1: Soup, chicken noodle, canned,
    cond, prepared w/ water; and TDS food #2: Milk, whole,     •    WWEIA matched food: WHITE SAUCE, MILK SAUCE
    fluid                                                      •    Revised TDS food: Milk, whole, fluid


•   WWEIA matched foods: POTATO SOUP, CREAM OF, W/
    MILK; POTATO SOUP, NS AS TO MADE W/MILK OR WATER;
    POTATO & CHEESE SOUP
•   Revised TDS food: Assume 50/50 mixture of these 2 TDS
    foods: TDS food #1: Potato, boiled (w/out peel); and TDS
    food #2: Milk, whole, fluid




                                                               W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 4 1
                                                  Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 46 of 50 PageID# 126

APPENDIX F: DATA AND CALCULATIONS—AVERAGE HEAVY METALS LEVELS
FOR HIGHER-RISK FOODS AND SAFER ALTERNATIVES

The table below summarizes test results from HBBF and FDA for foods highlighted in this report’s charts on higher-risk baby foods and safer alternatives. The tables are the basis of the finding
in our study that the safer food choices we list contain 80 percent less arsenic, lead and other toxic heavy metals, on average, than the higher-risk foods. That number is calculated as the
average reduction for the 5 food categories shown on the Executive Summary chart entitled “What Parents Can Do.” The foods shown on that chart, and the average total heavy metals levels
that are the basis of that calculation, are indicated in the table below.




                                                                                                                                                                            Source of inorganic arsenic level,
                                                                                                                                                                            and average ratio of inorganic to
                                                                                                          Metal concentration, parts per billion (ppb)                                 total arsenic
                                                                                                                                                                                                                   This food's
                                                                                                                                                                                                 Calculated -     data is shown
                                                                                                                                                                            Measured - ratio   Assumed ratio        in safer-      Reference
                                                                                                                                                                             of inorganic to   of inorganic to    choices food     for ratio of
                                                                            Number of                                               Arsenic,        Arsenic,       Total    total arsenic is   total arsenic is   charts in this   inorganic to
 Study                                 Food                                 samples         Lead       Cadmium        Mercury        total         inorganic       metals     shown below       shown below           study        total arsenic
 Infant rice cereal (dry, white and brown rice)
 HBBF 2019 Baby Food Study (see        Infant rice cereal (dry, white and   7               18.44         14.50         2.13         153.19         105.00         140.07         0.77                                             HBBF 2019 Baby
 Appendix A of this document)          brown rice)                                                                                                                                                                                 Food study
 HBBF 2017 Arsenic in Infant Cereal    Infant rice cereal (dry, white and   42                                                                       85.00                        0.61                                  X          HBBF 2017
 Study (HBBF 2017)                     brown rice)
 FDA testing, 2013 and 2014 (FDA       Infant rice cereal (dry, white and   76                                                                      103.00
 2016, Abt 2017)                       brown rice)
 Other cereals (dry)
 HBBF 2019 Baby Food Study (see        Other cereals (non-rice)             11              8.35          20.18         0.14          23.07          12.23          40.91                           0.53                           HBBF 2017
 Appendix A of this document)
 HBBF 2017 Arsenic in Infant Cereal    Other cereals (non-rice)             63                                                                       14.00                        0.53                                  X          HBBF 2017
 Study (HBBF 2017)
 Infant rice cereal (dry, prepared)
 FDA's Total Diet Study 2014-2017      BF, cereal, rice, dry, prepared      14              0.50           3.10         0.17          26.60          16.83          20.60                           0.63                X          HBBF 2017 and
 (FDA 2019)                            with water                                                                                                                                                                                  this study (see
                                                                                                                                                                                                                                   Note 6)
 Other cereals (dry, prepared)
 FDA's Total Diet Study 2014-2017      BF, cereal, oatmeal, dry,            14              0.00           3.20         0.00          3.60            1.91           5.11                           0.53                           HBBF 2017
 (FDA 2019)                            prepared with water
 FDA's Total Diet Study 2014-2017      BF, cereal, mixed, dry, prepared     14              0.88           7.30         0.00          6.50            3.45          11.63                           0.53                           HBBF 2017
 (FDA 2019)                            with water
 FDA's Total Diet Study 2014-2017      BF, cereal, oatmeal with fruit,      14              0.00           3.30         0.00          4.00            2.12           5.42                           0.53                           HBBF 2017
 (FDA 2019)                            prepared with water
 FDA's Total Diet Study 2014-2017      Average of the 3 TDS Other           14              0.29           4.60         0.00          4.70            2.49           7.38                                               X
 (FDA 2019)                            Cereals above




                                                                                   W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 4 2
                                                  Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 47 of 50 PageID# 127
APPENDIX F: Data and Calculations—Average Heavy Metals Levels for Higher-Risk Foods and Safer Alternatives (continued)
                                                                                                                                                                            Source of inorganic arsenic level,
                                                                                                                                                                            and average ratio of inorganic to
                                                                                                          Metal concentration, parts per billion (ppb)                                 total arsenic
                                                                                                                                                                                                                   This food's
                                                                                                                                                                                                 Calculated -     data is shown
                                                                                                                                                                            Measured - ratio   Assumed ratio        in safer-      Reference
                                                                                                                                                                             of inorganic to   of inorganic to    choices food     for ratio of
                                                                            Number of                                               Arsenic,        Arsenic,       Total    total arsenic is   total arsenic is   charts in this   inorganic to
 Study                                    Food                              samples         Lead       Cadmium        Mercury        total         inorganic       metals     shown below       shown below           study        total arsenic
 Carrot, baby food
 HBBF 2019 Baby Food Study (see           Carrots, baby food                12              7.84          12.62         0.17          2.20            1.98          22.62                           0.90                           Cubadda 2016
 Appendix A of this document)
 FDA's Total Diet Study 2014-2017         BF, carrots                       14              8.70          19.00         0.00          1.50            1.35          29.05                           0.90                           Cubadda 2016
 (FDA 2019)
 HBBF and FDA studies listed above        Sample-weighted average           26              8.51          17.58         0.04          1.66            1.49          27.62                                               X
 Sweet potato, baby food
 HBBF 2019 Baby Food Study (see           Sweet potato, baby food           17              10.35          2.62         0.07          5.67            5.10          18.14                           0.90                           Cubadda 2016
 Appendix A of this document)
 FDA's Total Diet Study 2014-2017         BF, sweet                         14              13.70          3.60         0.00          1.90            1.71          19.01                           0.90                           Cubadda 2016
 (FDA 2019)
 HBBF and FDA studies listed above        Sample-weighted average           31              12.73          3.32         0.02          2.99            2.69          18.76                                               X
 Other fruits and vegetables, baby food
 HBBF 2019 Baby Food Study (see           Other fruits and vegetables,      39              2.27           2.41         0.09          3.13            2.66           7.42                           0.85                X          Cubadda 2016
 Appendix A of this document)             baby food (excludes carrots and                                                                                                                                                          (see Note 7)
                                          sweet potatoes)
 Fruit juice
 HBBF 2019 Baby Food Study (see                                             9               2.31           0.36         0.07          3.71            0.83           3.56                           0.95                           Cubadda 2016
 Appendix A of this document)
 FDA's Total Diet Study 2014-2017         BF, juice, apple                  14              0.25           0.00         0.00          3.30            3.14           3.39
 (FDA 2019)
 FDA's Total Diet Study 2014-2017         BF, juice, grape                  14              2.70           0.00         0.00          13.60          12.92          15.62
 (FDA 2019)
 FDA's Total Diet Study 2014-2017         BF, juice, pear                   14              1.30           0.75         0.00          4.70            4.47           6.52
 (FDA 2019)
 HBBF and FDA studies listed above        Sample-weighted average           51              1.48           0.26         0.00          6.97            6.44           8.18                                               X
 Alternative to fruit juice - Tap water
 HBBF's Lead in Water Testing             Tap water                         743             2.00           0.09          NT           0.50            0.50           2.59                           1.00                X          Cubadda 2016
 Program (HBBF 2019)                                                                                                                                                                                                               (see Note 8)
 Puffs (rice)
 HBBF 2019 Baby Food Study (see                                             7               12.31         20.90         1.94         201.69          81.00         116.16         0.44                                             EDF 2018 and
 Appendix A of this document)                                                                                                                                                                                                      HBBF 2019 Baby
                                                                                                                                                                                                                                   Food Study (see
                                                                                                                                                                                                                                   Note 9)
 FDA testing, 2013 and 2014 (EDF                                            31              19.10         19.30         0.00         119.00          54.90          93.30         0.58                                             EDF 2018 (see
 2018)                                                                                                                                                                                                                             Note 10)
 HBBF and FDA studies listed above        Sample-weighted average           38              17.85         19.59         0.36         134.23          59.71          97.51                                               X




                                                                                   W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 4 3
                                                   Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 48 of 50 PageID# 128
APPENDIX F: Data and Calculations—Average Heavy Metals Levels for Higher-Risk Foods and Safer Alternatives (continued)
                                                                                                                                                                              Source of inorganic arsenic level,
                                                                                                                                                                              and average ratio of inorganic to
                                                                                                            Metal concentration, parts per billion (ppb)                                 total arsenic
                                                                                                                                                                                                                     This food's
                                                                                                                                                                                                   Calculated -     data is shown
                                                                                                                                                                              Measured - ratio   Assumed ratio        in safer-      Reference
                                                                                                                                                                               of inorganic to   of inorganic to    choices food     for ratio of
                                                                              Number of                                               Arsenic,        Arsenic,       Total    total arsenic is   total arsenic is   charts in this   inorganic to
 Study                                     Food                               samples         Lead       Cadmium        Mercury        total         inorganic       metals     shown below       shown below           study        total arsenic
 Teething biscuits (rice) and rice rusks
 HBBF 2019 Baby Food Study (see            Teething biscuits and rice rusks   10              6.57           4.29         1.95          68.68          41.80          54.61         0.47                                             EDF 2018 and
 Appendix A of this document)                                                                                                                                                                                                        HBBF 2019 Baby
                                                                                                                                                                                                                                     Food Study (see
                                                                                                                                                                                                                                     Note 11)
 FDA testing, 2013 and 2014 (EDF           Teething biscuits and rice rusks   27              12.00          9.20         0.00          84.80          46.40          67.60         0.54                                             EDF 2018 (see
 2018)                                                                                                                                                                                                                               Note 12)
 HBBF and FDA studies listed above         Sample-weighted average                            10.53          7.87         0.53          80.44          45.16          64.09                                               X
 Alternatives to teething biscuits
 FDA's Total Diet Study 2014-2017          Banana, raw                        14              0.00           0.00         0.00          0.00            0.00           0.00
 (FDA 2019)
 FDA's Total Diet Study 2014-2017          Cucumber, peeled, raw              14              0.00           1.23         0.00          11.95          10.76          11.99                           0.90                           Cubadda 2016
 (FDA 2019)
 FDA studies listed above                  Sample-weighted average            28              0.00           0.62         0.00          5.98            5.38           5.99                                               X
 Non-rice snacks and teethers
 HBBF 2019 Baby Food Study (see            Non-rice snacks and teethers       10              8.90          14.20         0.20          15.30          10.71          34.01                           0.70                           EFSA 2014
 Appendix A of this document)              (biscuits, cookies, teethers)
 Other snacks recommended as alternatives to rice-based snacks
 FDA's Total Diet Study 2014-2017          Apple (red), raw (with peel)       14              0.53           0.00         0.00          2.10            1.68           2.21                           0.80                           Cubadda 2016
 (FDA 2019)
 FDA's Total Diet Study 2014-2017          Applesauce: Applesauce,            14              0.00           0.00         0.00          0.59            0.47           0.47                           0.80                           Cubadda 2016
 (FDA 2019)                                bottled
 FDA's Total Diet Study 2014-2017          Bananas                            14              0.00           0.00         0.00          0.00            0.00           0.00                           0.80                           Cubadda 2016
 (FDA 2019)
 FDA's Total Diet Study 2014-2017          Barley with diced veggies: No
 (FDA 2019)                                data available
 FDA's Total Diet Study 2014-2017          Beans: White beans, dry, boiled    14              0.00           2.60         0.00          0.97            0.68           3.28                           0.70                           EFSA 2014
 (FDA 2019)
 FDA's Total Diet Study 2014-2017          Cheese: Cheese, cheddar,           14              0.59           0.22         0.00          0.00            0.00           0.81                           0.70                           EFSA 2014
 (FDA 2019)                                natural (sharp/mild)
 FDA's Total Diet Study 2014-2017          Grapes: Grapes (red/green), raw    14              2.94           0.47         0.00          3.99            3.19           6.60                           0.80                           Cubadda 2016
 (FDA 2019)
 FDA's Total Diet Study 2014-2017          Hard-boiled egg                    14              0.00           0.00         0.00          0.72            0.50           0.50                           0.70                           EFSA 2014
 (FDA 2019)
 FDA's Total Diet Study 2014-2017          Peaches: Peach, raw/frozen         14              0.00           0.54         0.00          4.39            3.51           4.05                           0.80                           Cubadda 2016
 (FDA 2019)
 FDA's Total Diet Study 2014-2017          Yogurt: Yogurt, lowfat, fruit-     14              2.65           0.00         0.00          0.00            0.00           2.65                           0.70                           EFSA 2014
 (FDA 2019)                                flavored




                                                                                     W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 4 4
                                                 Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 49 of 50 PageID# 129
APPENDIX F: Data and Calculations—Average Heavy Metals Levels for Higher-Risk Foods and Safer Alternatives (continued)
                                                                                                                                                                                 Source of inorganic arsenic level,
                                                                                                                                                                                 and average ratio of inorganic to
                                                                                                              Metal concentration, parts per billion (ppb)                                  total arsenic
                                                                                                                                                                                                                        This food's
                                                                                                                                                                                                      Calculated -     data is shown
                                                                                                                                                                                Measured - ratio    Assumed ratio        in safer-      Reference
                                                                                                                                                                                 of inorganic to    of inorganic to    choices food     for ratio of
                                                                              Number of                                                 Arsenic,        Arsenic,       Total    total arsenic is    total arsenic is   charts in this   inorganic to
 Study                                   Food                                 samples           Lead       Cadmium        Mercury        total         inorganic       metals     shown below        shown below           study        total arsenic
 FDA's Total Diet Study 2014-2017        Average for the snacks listed        126               0.75           0.43         0.00          1.42            0.00           1.17
 (FDA 2019)                              above
 FDA's Total Diet Study 2014-2017        Average for snacks listed above                        1.49           1.68         0.02          2.68            1.89           5.07                                                X
 (FDA 2019) and HBBF 2019 Baby           and the non-rice snacks from
 Food Study                              this study


 Notes
 * Sample-weighted averages account for the 3 idividual samples that comprise each TDS composite sample.
 1. NT = not tested
 2. "HBBF 2019 Baby Food Study" refers to this study; individual sample data are shown in Appendix A.
 3. Zero is shown for metals levels from FDA’s Total Diet Study for results that fall below the limit of quantitation. For mercury, a zero may also indicate that the test was not conducted.
 4. Average inorganic arsenic is calculated from average total arsenic value in cases where HBBF lacked access to data for individual samples.
 5. Calculations of average levels for FDA TDS data are calculated using the Xue (2010) method for treatment of results below the quantitation limit.
 6. Ratio of inorganic to total arsenic is the sample-weighted average of data from HBBF 2017 and this study.
 7. From Cubadda 2017: Inorganic arsenic is 90% total for vegetables, 80% total for fruit. 85% is used here.
 8. Metals levels shown are averages from HBBF tap water testing from over 700 homes in 43 states.
 9. Inorganic arsenic for one puffs sample was not measured, and was instead calculated from the change FDA 2013-14 study ratio (EDF 2018).
 10. Averages are derived from sample data available at EDF 2018.
 11. Inorganic arsenic for 4 samples were not measured, and were instead calculated from the FDA 2013-14 study ratio (EDF 2018).
 12. Averages are derived from sample data available at EDF 2018.



REFERENCES
Abt 2017 (Abt Associates). Effects of Inorganic Arsenic in Infant Rice Cereal on Children’s Neurodevelopment. Prepared for Healthy Babies Bright Futures. https://www.healthybabycereals.org/sites/healthybabycereals.org/files/2017-12/
AbtAssociates_2017_EffectsOfInorganicArsenicInInfantRiceCerealOnChildren%27sNeurodevelopment.pdf.

Cubadda F, Jackson BP, Cottingham KL, Van Horne YO, Kurzius-Spencer M. 2017. Human exposure to dietary inorganic arsenic and other arsenic species: State of knowledge, gaps and uncertainties. Sci Total Environ. 2017 Feb 1;579:1228-1239.

EDF 2018 (Environmental Defense Fund). For children’s food, heavy metals require more attention and better standards. (Including FDA 2013 and 2014 baby food data available for download, obtained via Freedom of Information Act request.) http://
blogs.edf.org/health/2018/06/12/childrens-food-heavy-metals/.

EFSA 2014 (European Food Safety Authority). Dietary exposure to inorganic arsenic in the European population. Scientific Report of ESFA. Parma, Italy. EFSA Journal 2014;12(3):3597. https://efsa.onlinelibrary.wiley.com/doi/epdf/10.2903/j.
efsa.2014.3597.

FDA 2019 (U.S. Food and Drug Administration). Total Diet Study. Center for Food Safety and Nutrition. https://www.fda.gov/food/science-research-food/total-diet-study.

FDA 2016 (U.S. Food and Drug Administration). Arsenic in Rice and Rice Products Risk Assessment Report. March 2016. http://www.fda.gov/downloads/Food/FoodScienceResearch/RiskSafetyAssessment/UCM486543.pdf.

HBBF 2019 (Healthy Babies Bright Futures). National drinking water testing program. Unpublished data from ICP/MS elements testing by Virginia Tech of tap water from over 700 homes nationwide. https://hbbf.org/lead-drinking-water.

HBBF 2017 (Healthy Babies Bright Futures). Arsenic in 9 Brands of Infant Cereal. A national survey of arsenic contamination in 105 cereals from leading brands. Including best choices for parents, manufacturers and retailers seeking healthy options
for infants. December 2017. www.healthybabycereal.org.

Xue, J., Zartarian, V., Wang, S.-W., Liu, S. V., & Georgopoulos, P. 2010. Probabilistic modeling of dietary arsenic exposure and dose and evaluation with 2003-2004 NHANES data. Environmental Health Perspectives, 118(3),345.




                                                                                       W h a t 's i n m y B a b y 's Fo o d ? | h e a l t h y b a b y f o o d . o r g | 4 5
Case 1:21-cv-00349 Document 1-2 Filed 03/19/21 Page 50 of 50 PageID# 130




                    Healthy Babies Bright Futures (HBBF) is an alliance of
                   scientists, nonprofit organizations and donors working
                  to create and support initiatives that measurably reduce
                   exposures to neurotoxic chemicals in the first thousand
                                    days of development.

                    Our efforts are inspired and supported by science and
                  data, and designed to help restore the chance for a full life
                   to children who would otherwise face brain-diminishing
                       exposures to toxic chemicals beginning in utero.

                                    Learn more at hbbf.org




                                        VERSION R5 • OCTOBER 15, 2019
